
	
		I
		112th CONGRESS
		1st Session
		H. R. 3682
		IN THE HOUSE OF REPRESENTATIVES
		
			December 15, 2011
			Mr. Duffy introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means,
			 Education and the
			 Workforce, the
			 Judiciary, Natural
			 Resources, House
			 Administration, Rules, and
			 Appropriations, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To repeal the Patient Protection and Affordable Care Act
		  and provide for comprehensive health reform, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Patient Centered Healthcare
			 Savings Act of 2011.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Repealing of PPACA
					Sec. 101. Repeal of the health care reform package.
					Title II—Medical Liability Reform
					Sec. 201. Findings and purpose.
					Sec. 202. Encouraging speedy resolution of claims.
					Sec. 203. Compensating patient injury.
					Sec. 204. Maximizing patient recovery.
					Sec. 205. Punitive damages.
					Sec. 206. Authorization of payment of future damages to
				claimants in HEALTH care lawsuits.
					Sec. 207. Definitions.
					Sec. 208. Effect on other laws.
					Sec. 209. State flexibility and protection of States’
				rights.
					Sec. 210. Applicability; effective date.
					Title III—Allowing People To Purchase Health Insurance Across
				State Lines
					Sec. 301. Specification of constitutional authority for
				enactment of law.
					Sec. 302. Findings.
					Sec. 303. Cooperative governing of individual health insurance
				coverage.
					Sec. 304. Severability.
					Title IV—Increasing Transparency and Competition in
				Healthcare
					Sec. 401. Access to Medicare data to improve
				transparency.
					Title V—Expanding the Effectiveness of Health Savings
				Accounts
					Sec. 501. Amendment of 1986 Code.
					Subtitle A—Provisions relating to tax-Preferred health
				accounts
					Sec. 511. Allow both spouses to make catch-up contributions to
				the same HSA account.
					Sec. 512. Provisions relating to Medicare.
					Sec. 513. Individuals eligible for veterans benefits for a
				service-connected disability.
					Sec. 514. Individuals eligible for Indian Health Service
				assistance.
					Sec. 515. Individuals eligible for TRICARE
				coverage.
					Sec. 516. Health FSA carryforwards.
					Sec. 517. FSA and HRA interaction with HSAs.
					Sec. 518. Allowance of distributions for prescription and
				over-the-counter medicines and drugs.
					Sec. 519. Purchase of health insurance from HSA
				account.
					Sec. 520. Special rule for certain medical expenses incurred
				before establishment of account.
					Sec. 521. Preventive care prescription drug
				clarification.
					Sec. 522. Equivalent bankruptcy protections for health savings
				accounts as retirement funds.
					Sec. 523. Administrative error correction before due date of
				return.
					Sec. 524. Reauthorization of medicaid health opportunity
				accounts.
					Subtitle B—Other provisions
					Sec. 531. Certain exercise equipment and physical fitness
				programs treated as medical care.
					Sec. 532. Certain nutritional and dietary supplements to be
				treated as medical care.
					Sec. 533. Certain provider fees to be treated as medical
				care.
					Title VI—Covering People with Pre-Existing Conditions, Removing
				Annual and Lifetime Coverage Caps, and Expanding Access to Care
					Subtitle A—Making Health Care Coverage Affordable for Every
				American 
					Chapter 1—Ensuring coverage for individuals with preexisting
				conditions and multiple health care needs
					Sec. 601. Establish universal access programs to improve high
				risk pools and reinsurance markets.
					Sec. 602. Elimination of certain requirements for guaranteed
				availability in individual market.
					Sec. 603. No annual or lifetime spending caps.
					Sec. 604. Preventing unjust cancellation of insurance
				coverage.
					Chapter 2—Reducing health care premiums and the number of
				uninsured Americans
					Sec. 611. State innovation programs.
					Sec. 612. Health plan finders.
					Sec. 613. Administrative simplification.
					Subtitle B—Improving Access to Health Care 
					Chapter 1—Expanding Access and Lowering Costs for Small
				Businesses
					Sec. 620. Short title.
					Sec. 621. Rules governing association health plans.
					Sec. 622. Clarification of treatment of single employer
				arrangements.
					Sec. 623. Enforcement provisions relating to association health
				plans.
					Sec. 624. Cooperation between Federal and State
				authorities.
					Sec. 625. Effective date and transitional and other
				rules.
					Chapter 2—Targeted Efforts to Expand Access
					Sec. 631. Extending coverage of dependents.
					Sec. 632. Allowing auto-enrollment for employer sponsored
				coverage.
					Title VII—Stopping Medicare, Waste, Fraud, and Abuse and
				Increasing Penalties for Abusers
					Sec. 701. Increased civil money penalties and criminal fines
				for Medicare fraud and abuse.
					Sec. 702. Increased sentences for felonies involving Medicare
				fraud and abuse.
					Sec. 703. Other DME supplier anti-fraud and abuse
				provisions.
					Sec. 704. Retention of certain fraud and abuse
				provisions.
					Sec. 705. Ensuring timely enforcement of Medicare secondary
				payer requirements in liability cases.
				
			IRepealing of
			 PPACA
			101.Repeal of the health
			 care reform package
				(a)PPACAThe Patient Protection and Affordable Care
			 Act is repealed, and the provisions of law amended or repealed by such Act are
			 restored or revived as if such Act had not been enacted.
				(b)HCERATitle I and subtitle B of title II of the
			 Health Care and Education Reconciliation Act of 2010 are repealed, and the
			 provisions of law amended or repealed by such title or subtitle are restored or
			 revived as if such title or subtitle had not been enacted.
				IIMedical Liability
			 Reform
			201.Findings and
			 purpose
				(a)Findings
					(1)Effect on health
			 care access and costsCongress finds that our current civil
			 justice system is adversely affecting patient access to health care services,
			 better patient care, and cost-efficient health care, in that the health care
			 liability system is a costly and ineffective mechanism for resolving claims of
			 health care liability and compensating injured patients, and is a deterrent to
			 the sharing of information among health care professionals which impedes
			 efforts to improve patient safety and quality of care.
					(2)Effect on
			 interstate commerceCongress finds that the health care and
			 insurance industries are industries affecting interstate commerce and the
			 health care liability litigation systems existing throughout the United States
			 are activities that affect interstate commerce by contributing to the high
			 costs of health care and premiums for health care liability insurance purchased
			 by health care system providers.
					(3)Effect on
			 federal spendingCongress finds that the health care liability
			 litigation systems existing throughout the United States have a significant
			 effect on the amount, distribution, and use of Federal funds because of—
						(A)the large number
			 of individuals who receive health care benefits under programs operated or
			 financed by the Federal Government;
						(B)the large number
			 of individuals who benefit because of the exclusion from Federal taxes of the
			 amounts spent to provide them with health insurance benefits; and
						(C)the large number
			 of health care providers who provide items or services for which the Federal
			 Government makes payments.
						(b)PurposeIt
			 is the purpose of this title to implement reasonable, comprehensive, and
			 effective health care liability reforms designed to—
					(1)improve the
			 availability of health care services in cases in which health care liability
			 actions have been shown to be a factor in the decreased availability of
			 services;
					(2)reduce the
			 incidence of defensive medicine and lower the cost of health
			 care liability insurance, all of which contribute to the escalation of health
			 care costs;
					(3)ensure that
			 persons with meritorious health care injury claims receive fair and adequate
			 compensation, including reasonable noneconomic damages;
					(4)improve the
			 fairness and cost-effectiveness of our current health care liability system to
			 resolve disputes over, and provide compensation for, health care liability by
			 reducing uncertainty in the amount of compensation provided to injured
			 individuals; and
					(5)provide an
			 increased sharing of information in the health care system which will reduce
			 unintended injury and improve patient care.
					202.Encouraging
			 speedy resolution of claimsThe time for the commencement of a health
			 care lawsuit shall be 3 years after the date of manifestation of injury or 1
			 year after the claimant discovers, or through the use of reasonable diligence
			 should have discovered, the injury, whichever occurs first. In no event shall
			 the time for commencement of a health care lawsuit exceed 3 years after the
			 date of manifestation of injury unless tolled for any of the following—
				(1)upon proof of
			 fraud;
				(2)intentional
			 concealment; or
				(3)the presence of a
			 foreign body, which has no therapeutic or diagnostic purpose or effect, in the
			 person of the injured person.
				Actions by a
			 minor shall be commenced within 3 years from the date of the alleged
			 manifestation of injury except that actions by a minor under the full age of 6
			 years shall be commenced within 3 years of manifestation of injury or prior to
			 the minor’s 8th birthday, whichever provides a longer period. Such time
			 limitation shall be tolled for minors for any period during which a parent or
			 guardian and a health care provider or health care organization have committed
			 fraud or collusion in the failure to bring an action on behalf of the injured
			 minor.203.Compensating
			 patient injury
				(a)Unlimited Amount
			 of Damages for Actual Economic Losses in Health Care LawsuitsIn
			 any health care lawsuit, nothing in this title shall limit a claimant’s
			 recovery of the full amount of the available economic damages, notwithstanding
			 the limitation in
			 subsection (b).
				(b)Additional
			 Noneconomic DamagesIn any health care lawsuit, the amount of
			 noneconomic damages, if available, may be as much as $250,000, regardless of
			 the number of parties against whom the action is brought or the number of
			 separate claims or actions brought with respect to the same injury.
				(c)No Discount of
			 Award for Noneconomic DamagesFor purposes of applying the
			 limitation in
			 subsection (b), future noneconomic damages
			 shall not be discounted to present value. The jury shall not be informed about
			 the maximum award for noneconomic damages. An award for noneconomic damages in
			 excess of $250,000 shall be reduced either before the entry of judgment, or by
			 amendment of the judgment after entry of judgment, and such reduction shall be
			 made before accounting for any other reduction in damages required by law. If
			 separate awards are rendered for past and future noneconomic damages and the
			 combined awards exceed $250,000, the future noneconomic damages shall be
			 reduced first.
				(d)Fair Share
			 RuleIn any health care lawsuit, each party shall be liable for
			 that party’s several share of any damages only and not for the share of any
			 other person. Each party shall be liable only for the amount of damages
			 allocated to such party in direct proportion to such party’s percentage of
			 responsibility. Whenever a judgment of liability is rendered as to any party, a
			 separate judgment shall be rendered against each such party for the amount
			 allocated to such party. For purposes of this section, the trier of fact shall
			 determine the proportion of responsibility of each party for the claimant’s
			 harm.
				204.Maximizing
			 patient recovery
				(a)Court
			 Supervision of Share of Damages Actually Paid to ClaimantsIn any
			 health care lawsuit, the court shall supervise the arrangements for payment of
			 damages to protect against conflicts of interest that may have the effect of
			 reducing the amount of damages awarded that are actually paid to claimants. In
			 particular, in any health care lawsuit in which the attorney for a party claims
			 a financial stake in the outcome by virtue of a contingent fee, the court shall
			 have the power to restrict the payment of a claimant’s damage recovery to such
			 attorney, and to redirect such damages to the claimant based upon the interests
			 of justice and principles of equity. In no event shall the total of all
			 contingent fees for representing all claimants in a health care lawsuit exceed
			 the following limits:
					(1)Forty percent of
			 the first $50,000 recovered by the claimant(s).
					(2)Thirty-three and
			 one-third percent of the next $50,000 recovered by the claimant(s).
					(3)Twenty-five
			 percent of the next $500,000 recovered by the claimant(s).
					(4)Fifteen percent of
			 any amount by which the recovery by the claimant(s) is in excess of
			 $600,000.
					(b)ApplicabilityThe
			 limitations in this section shall apply whether the recovery is by judgment,
			 settlement, mediation, arbitration, or any other form of alternative dispute
			 resolution. In a health care lawsuit involving a minor or incompetent person, a
			 court retains the authority to authorize or approve a fee that is less than the
			 maximum permitted under this section. The requirement for court supervision in
			 the first two sentences of
			 subsection (a) applies only in civil
			 actions.
				205.Punitive
			 damages
				(a)In
			 GeneralPunitive damages may, if otherwise permitted by
			 applicable State or Federal law, be awarded against any person in a health care
			 lawsuit only if it is proven by clear and convincing evidence that such person
			 acted with malicious intent to injure the claimant, or that such person
			 deliberately failed to avoid unnecessary injury that such person knew the
			 claimant was substantially certain to suffer. In any health care lawsuit where
			 no judgment for compensatory damages is rendered against such person, no
			 punitive damages may be awarded with respect to the claim in such lawsuit. No
			 demand for punitive damages shall be included in a health care lawsuit as
			 initially filed. A court may allow a claimant to file an amended pleading for
			 punitive damages only upon a motion by the claimant and after a finding by the
			 court, upon review of supporting and opposing affidavits or after a hearing,
			 after weighing the evidence, that the claimant has established by a substantial
			 probability that the claimant will prevail on the claim for punitive damages.
			 At the request of any party in a health care lawsuit, the trier of fact shall
			 consider in a separate proceeding—
					(1)whether punitive
			 damages are to be awarded and the amount of such award; and
					(2)the amount of
			 punitive damages following a determination of punitive liability.
					If a
			 separate proceeding is requested, evidence relevant only to the claim for
			 punitive damages, as determined by applicable State law, shall be inadmissible
			 in any proceeding to determine whether compensatory damages are to be
			 awarded.(b)Determining
			 Amount of Punitive Damages
					(1)Factors
			 consideredIn determining the amount of punitive damages, if
			 awarded, in a health care lawsuit, the trier of fact shall consider only the
			 following—
						(A)the severity of
			 the harm caused by the conduct of such party;
						(B)the duration of
			 the conduct or any concealment of it by such party;
						(C)the profitability
			 of the conduct to such party;
						(D)the number of
			 products sold or medical procedures rendered for compensation, as the case may
			 be, by such party, of the kind causing the harm complained of by the
			 claimant;
						(E)any criminal
			 penalties imposed on such party, as a result of the conduct complained of by
			 the claimant; and
						(F)the amount of any
			 civil fines assessed against such party as a result of the conduct complained
			 of by the claimant.
						(2)Maximum
			 awardThe amount of punitive damages, if awarded, in a health
			 care lawsuit may be as much as $250,000 or as much as two times the amount of
			 economic damages awarded, whichever is greater. The jury shall not be informed
			 of this limitation.
					(c)No Punitive
			 Damages for Products That Comply With FDA Standards
					(1)In
			 general
						(A)No punitive
			 damages may be awarded against the manufacturer or distributor of a medical
			 product, or a supplier of any component or raw material of such medical
			 product, based on a claim that such product caused the claimant’s harm
			 where—
							(i)(I)such medical product was
			 subject to premarket approval, clearance, or licensure by the Food and Drug
			 Administration with respect to the safety of the formulation or performance of
			 the aspect of such medical product which caused the claimant’s harm or the
			 adequacy of the packaging or labeling of such medical product; and
								(II)such medical product was so approved,
			 cleared, or licensed; or
								(ii)such medical
			 product is generally recognized among qualified experts as safe and effective
			 pursuant to conditions established by the Food and Drug Administration and
			 applicable Food and Drug Administration regulations, including without
			 limitation those related to packaging and labeling, unless the Food and Drug
			 Administration has determined that such medical product was not manufactured or
			 distributed in substantial compliance with applicable Food and Drug
			 Administration statutes and regulations.
							(B)Rule of
			 constructionSubparagraph
			 (A) may not be construed as establishing the obligation of the
			 Food and Drug Administration to demonstrate affirmatively that a manufacturer,
			 distributor, or supplier referred to in such subparagraph meets any of the
			 conditions described in such subparagraph.
						(2)Liability of
			 health care providersA health care provider who prescribes, or
			 who dispenses pursuant to a prescription, a medical product approved, licensed,
			 or cleared by the Food and Drug Administration shall not be named as a party to
			 a product liability lawsuit involving such product and shall not be liable to a
			 claimant in a class action lawsuit against the manufacturer, distributor, or
			 seller of such product. Nothing in this paragraph prevents a court from
			 consolidating cases involving health care providers and cases involving
			 products liability claims against the manufacturer, distributor, or product
			 seller of such medical product.
					(3)PackagingIn
			 a health care lawsuit for harm which is alleged to relate to the adequacy of
			 the packaging or labeling of a drug which is required to have tamper-resistant
			 packaging under regulations of the Secretary of Health and Human Services
			 (including labeling regulations related to such packaging), the manufacturer or
			 product seller of the drug shall not be held liable for punitive damages unless
			 such packaging or labeling is found by the trier of fact by clear and
			 convincing evidence to be substantially out of compliance with such
			 regulations.
					(4)ExceptionParagraph
			 (1) shall not apply in any health care lawsuit in which—
						(A)a person, before
			 or after premarket approval, clearance, or licensure of such medical product,
			 knowingly misrepresented to or withheld from the Food and Drug Administration
			 information that is required to be submitted under the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 301 et seq.) or section 351 of the Public Health Service Act (42 U.S.C. 262) that
			 is material and is causally related to the harm which the claimant allegedly
			 suffered; or
						(B)a person made an
			 illegal payment to an official of the Food and Drug Administration for the
			 purpose of either securing or maintaining approval, clearance, or licensure of
			 such medical product.
						206.Authorization
			 of payment of future damages to claimants in HEALTH care lawsuits
				(a)In
			 GeneralIn any health care lawsuit, if an award of future
			 damages, without reduction to present value, equaling or exceeding $50,000 is
			 made against a party with sufficient insurance or other assets to fund a
			 periodic payment of such a judgment, the court shall, at the request of any
			 party, enter a judgment ordering that the future damages be paid by periodic
			 payments, in accordance with the Uniform Periodic Payment of Judgments Act
			 promulgated by the National Conference of Commissioners on Uniform State
			 Laws.
				(b)ApplicabilityThis
			 section applies to all actions which have not been first set for trial or
			 retrial before the effective date of this Act.
				207.DefinitionsIn this title:
				(1)Alternative
			 dispute resolution system; ADRThe term alternative dispute
			 resolution system or ADR means a system that provides for
			 the resolution of health care lawsuits in a manner other than through a civil
			 action brought in a State or Federal court.
				(2)ClaimantThe
			 term claimant means any person who brings a health care lawsuit,
			 including a person who asserts or claims a right to legal or equitable
			 contribution, indemnity, or subrogation, arising out of a health care liability
			 claim or action, and any person on whose behalf such a claim is asserted or
			 such an action is brought, whether deceased, incompetent, or a minor.
				(3)Compensatory
			 damagesThe term compensatory damages means
			 objectively verifiable monetary losses incurred as a result of the provision
			 of, use of, or payment for (or failure to provide, use, or pay for) health care
			 services or medical products, such as past and future medical expenses, loss of
			 past and future earnings, cost of obtaining domestic services, loss of
			 employment, and loss of business or employment opportunities, damages for
			 physical and emotional pain, suffering, inconvenience, physical impairment,
			 mental anguish, disfigurement, loss of enjoyment of life, loss of society and
			 companionship, loss of consortium (other than loss of domestic service),
			 hedonic damages, injury to reputation, and all other nonpecuniary losses of any
			 kind or nature. The term compensatory damages includes economic
			 damages and noneconomic damages, as such terms are defined in this
			 section.
				(4)Contingent
			 feeThe term contingent fee includes all
			 compensation to any person or persons which is payable only if a recovery is
			 effected on behalf of one or more claimants.
				(5)Economic
			 damagesThe term economic damages means objectively
			 verifiable monetary losses incurred as a result of the provision of, use of, or
			 payment for (or failure to provide, use, or pay for) health care services or
			 medical products, such as past and future medical expenses, loss of past and
			 future earnings, cost of obtaining domestic services, loss of employment, and
			 loss of business or employment opportunities.
				(6)Health care
			 lawsuitThe term health care lawsuit means any
			 health care liability claim concerning the provision of health care goods or
			 services or any medical product affecting interstate commerce, or any health
			 care liability action concerning the provision of health care goods or services
			 or any medical product affecting interstate commerce, brought in a State or
			 Federal court or pursuant to an alternative dispute resolution system, against
			 a health care provider, a health care organization, or the manufacturer,
			 distributor, supplier, marketer, promoter, or seller of a medical product,
			 regardless of the theory of liability on which the claim is based, or the
			 number of claimants, plaintiffs, defendants, or other parties, or the number of
			 claims or causes of action, in which the claimant alleges a health care
			 liability claim. Such term does not include a claim or action which is based on
			 criminal liability; which seeks civil fines or penalties paid to Federal,
			 State, or local government; or which is grounded in antitrust.
				(7)Health care
			 liability actionThe term health care liability
			 action means a civil action brought in a State or Federal court or
			 pursuant to an alternative dispute resolution system, against a health care
			 provider, a health care organization, or the manufacturer, distributor,
			 supplier, marketer, promoter, or seller of a medical product, regardless of the
			 theory of liability on which the claim is based, or the number of plaintiffs,
			 defendants, or other parties, or the number of causes of action, in which the
			 claimant alleges a health care liability claim.
				(8)Health care
			 liability claimThe term health care liability claim
			 means a demand by any person, whether or not pursuant to ADR, against a health
			 care provider, health care organization, or the manufacturer, distributor,
			 supplier, marketer, promoter, or seller of a medical product, including, but
			 not limited to, third-party claims, cross-claims, counter-claims, or
			 contribution claims, which are based upon the provision of, use of, or payment
			 for (or the failure to provide, use, or pay for) health care services or
			 medical products, regardless of the theory of liability on which the claim is
			 based, or the number of plaintiffs, defendants, or other parties, or the number
			 of causes of action.
				(9)Health care
			 organizationThe term health care organization means
			 any person or entity which is obligated to provide or pay for health benefits
			 under any health plan, including any person or entity acting under a contract
			 or arrangement with a health care organization to provide or administer any
			 health benefit.
				(10)Health care
			 providerThe term health care provider means any
			 person or entity required by State or Federal laws or regulations to be
			 licensed, registered, or certified to provide health care services, and being
			 either so licensed, registered, or certified, or exempted from such requirement
			 by other statute or regulation.
				(11)Health care
			 goods or servicesThe term health care goods or
			 services means any goods or services provided by a health care
			 organization, provider, or by any individual working under the supervision of a
			 health care provider, that relates to the diagnosis, prevention, or treatment
			 of any human disease or impairment, or the assessment or care of the health of
			 human beings.
				(12)Malicious
			 intent to injureThe term malicious intent to injure
			 means intentionally causing or attempting to cause physical injury other than
			 providing health care goods or services.
				(13)Medical
			 productThe term medical product means a drug,
			 device, or biological product intended for humans, and the terms
			 drug, device, and biological product
			 have the meanings given such terms in sections 201(g)(1) and 201(h) of the
			 Federal Food, Drug and Cosmetic Act (21 U.S.C. 321(g)(1) and (h)) and section
			 351(a) of the Public Health Service
			 Act (42 U.S.C. 262(a)), respectively, including any component or raw
			 material used therein, but excluding health care services.
				(14)Noneconomic
			 damagesThe term noneconomic damages means damages
			 for physical and emotional pain, suffering, inconvenience, physical impairment,
			 mental anguish, disfigurement, loss of enjoyment of life, loss of society and
			 companionship, loss of consortium (other than loss of domestic service),
			 hedonic damages, injury to reputation, and all other nonpecuniary losses of any
			 kind or nature.
				(15)Punitive
			 damagesThe term punitive damages means damages
			 awarded, for the purpose of punishment or deterrence, and not solely for
			 compensatory purposes, against a health care provider, health care
			 organization, or a manufacturer, distributor, or supplier of a medical product.
			 Punitive damages are neither economic nor noneconomic damages.
				(16)RecoveryThe
			 term recovery means the net sum recovered after deducting any
			 disbursements or costs incurred in connection with prosecution or settlement of
			 the claim, including all costs paid or advanced by any person. Costs of health
			 care incurred by the plaintiff and the attorneys’ office overhead costs or
			 charges for legal services are not deductible disbursements or costs for such
			 purpose.
				(17)StateThe
			 term State means each of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American
			 Samoa, the Northern Mariana Islands, the Trust Territory of the Pacific
			 Islands, and any other territory or possession of the United States, or any
			 political subdivision thereof.
				208.Effect on other
			 laws
				(a)Vaccine
			 Injury
					(1)To the extent that
			 title XXI of the Public Health Service
			 Act establishes a Federal rule of law applicable to a civil action
			 brought for a vaccine-related injury or death—
						(A)this title does
			 not affect the application of the rule of law to such an action; and
						(B)any rule of law
			 prescribed by this title in conflict with a rule of law of such title XXI shall
			 not apply to such action.
						(2)If there is an
			 aspect of a civil action brought for a vaccine-related injury or death to which
			 a Federal rule of law under title XXI of the Public Health Service Act does not apply, then
			 this title or otherwise applicable law (as determined under this title) will
			 apply to such aspect of such action.
					(b)Other Federal
			 LawExcept as provided in this section, nothing in this title
			 shall be deemed to affect any defense available to a defendant in a health care
			 lawsuit or action under any other provision of Federal law.
				209.State
			 flexibility and protection of States’ rights
				(a)Health Care
			 LawsuitsThe provisions governing health care lawsuits set forth
			 in this title preempt, subject to subsections (b) and (c), State law to the
			 extent that State law prevents the application of any provisions of law
			 established by or under this title. The provisions governing health care
			 lawsuits set forth in this title supersede chapter 171 of title 28, United
			 States Code, to the extent that such chapter—
					(1)provides for a
			 greater amount of damages or contingent fees, a longer period in which a health
			 care lawsuit may be commenced, or a reduced applicability or scope of periodic
			 payment of future damages, than provided in this title; or
					(2)prohibits the
			 introduction of evidence regarding collateral source benefits, or mandates or
			 permits subrogation or a lien on collateral source benefits.
					(b)Protection of
			 States’ Rights and Other Laws(1)Any issue that is not
			 governed by any provision of law established by or under this title (including
			 State standards of negligence) shall be governed by otherwise applicable State
			 or Federal law.
					(2)This title shall not preempt or
			 supersede any State or Federal law that imposes greater procedural or
			 substantive protections for health care providers and health care organizations
			 from liability, loss, or damages than those provided by this title or create a
			 cause of action.
					(c)State
			 FlexibilityNo provision of this title shall be construed to
			 preempt—
					(1)any State law
			 (whether effective before, on, or after the date of the enactment of this Act)
			 that specifies a particular monetary amount of compensatory or punitive damages
			 (or the total amount of damages) that may be awarded in a health care lawsuit,
			 regardless of whether such monetary amount is greater or lesser than is
			 provided for under this title, notwithstanding
			 section 204(a); or
					(2)any defense
			 available to a party in a health care lawsuit under any other provision of
			 State or Federal law.
					210.Applicability;
			 effective dateThis title
			 shall apply to any health care lawsuit brought in a Federal or State court, or
			 subject to an alternative dispute resolution system, that is initiated on or
			 after the date of the enactment of this Act, except that any health care
			 lawsuit arising from an injury occurring prior to the date of the enactment of
			 this Act shall be governed by the applicable statute of limitations provisions
			 in effect at the time the injury occurred.
			IIIAllowing People
			 To Purchase Health Insurance Across State Lines
			301.Specification
			 of constitutional authority for enactment of lawThis title is enacted pursuant to the power
			 granted Congress under article I, section 8, clause 3, of the United States
			 Constitution.
			302.FindingsCongress finds the following:
				(1)The application of
			 numerous and significant variations in State law and the implementation of the
			 Patient Protection and Affordable Care Act impacts the ability of insurers to
			 offer, and individuals to obtain, affordable individual health insurance
			 coverage, thereby impeding commerce in individual health insurance
			 coverage.
				(2)Mandates for health care coverage
			 established by title I of the Patient Protection and Affordable Care Act will
			 significantly elevate health insurance costs beyond State and Federal ability
			 to pay.
				(3)Individual health
			 insurance coverage is increasingly offered through the Internet, other
			 electronic means, and by mail, all of which are inherently part of interstate
			 commerce.
				(4)In response to
			 these issues, it is appropriate to encourage increased efficiency in the
			 offering of individual health insurance coverage through a collaborative
			 approach by the States in regulating this coverage.
				(5)The establishment
			 of risk-retention groups has provided a successful model for the sale of
			 insurance across State lines, as the acts establishing those groups allow
			 insurance to be sold in multiple States but regulated by a single State.
				303.Cooperative
			 governing of individual health insurance coverage
				(a)In
			 GeneralTitle XXVII of the Public
			 Health Service Act (42 U.S.C. 300gg et seq.) is amended by adding at
			 the end the following new part:
					
						DCooperative
				Governing of Individual Health Insurance Coverage
							2795.DefinitionsIn this part:
								(1)Primary
				stateThe term primary State means, with respect to
				individual health insurance coverage offered by a health insurance issuer, the
				State designated by the issuer as the State whose covered laws shall govern the
				health insurance issuer in the sale of such coverage under this part. An
				issuer, with respect to a particular policy, may only designate one such State
				as its primary State with respect to all such coverage it offers. Such an
				issuer may not change the designated primary State with respect to individual
				health insurance coverage once the policy is issued, except that such a change
				may be made upon renewal of the policy. With respect to such designated State,
				the issuer is deemed to be doing business in that State.
								(2)Secondary
				stateThe term secondary State means, with respect
				to individual health insurance coverage offered by a health insurance issuer,
				any State that is not the primary State. In the case of a health insurance
				issuer that is selling a policy in, or to a resident of, a secondary State, the
				issuer is deemed to be doing business in that secondary State.
								(3)Health insurance
				issuerThe term health insurance issuer has the
				meaning given such term in section 2791(b)(2), except that such an issuer must
				be licensed in the primary State and be qualified to sell individual health
				insurance coverage in that State.
								(4)Individual
				health insurance coverageThe term individual health
				insurance coverage means health insurance coverage offered in the
				individual market, as defined in section 2791(e)(1).
								(5)Applicable state
				authorityThe term applicable State authority means,
				with respect to a health insurance issuer in a State, the State insurance
				commissioner or official or officials designated by the State to enforce the
				requirements of this title for the State with respect to the issuer.
								(6)Hazardous
				financial conditionThe term hazardous financial
				condition means that, based on its present or reasonably anticipated
				financial condition, a health insurance issuer is unlikely to be able—
									(A)to meet
				obligations to policyholders with respect to known claims and reasonably
				anticipated claims; or
									(B)to pay other
				obligations in the normal course of business.
									(7)Covered
				laws
									(A)In
				generalThe term covered laws means the laws, rules,
				regulations, agreements, and orders governing the insurance business pertaining
				to—
										(i)individual health
				insurance coverage issued by a health insurance issuer;
										(ii)the offer, sale,
				rating (including medical underwriting), renewal, and issuance of individual
				health insurance coverage to an individual;
										(iii)the provision to
				an individual in relation to individual health insurance coverage of health
				care and insurance related services;
										(iv)the provision to
				an individual in relation to individual health insurance coverage of
				management, operations, and investment activities of a health insurance issuer;
				and
										(v)the provision to
				an individual in relation to individual health insurance coverage of loss
				control and claims administration for a health insurance issuer with respect to
				liability for which the issuer provides insurance.
										(B)ExceptionSuch
				term does not include any law, rule, regulation, agreement, or order governing
				the use of care or cost management techniques, including any requirement
				related to provider contracting, network access or adequacy, health care data
				collection, or quality assurance.
									(8)StateThe
				term State means the 50 States and includes the District of
				Columbia, Puerto Rico, the Virgin Islands, Guam, American Samoa, and the
				Northern Mariana Islands.
								(9)Unfair claims
				settlement practicesThe term unfair claims settlement
				practices means only the following practices:
									(A)Knowingly
				misrepresenting to claimants and insured individuals relevant facts or policy
				provisions relating to coverage at issue.
									(B)Failing to
				acknowledge with reasonable promptness pertinent communications with respect to
				claims arising under policies.
									(C)Failing to adopt
				and implement reasonable standards for the prompt investigation and settlement
				of claims arising under policies.
									(D)Failing to
				effectuate prompt, fair, and equitable settlement of claims submitted in which
				liability has become reasonably clear.
									(E)Refusing to pay
				claims without conducting a reasonable investigation.
									(F)Failing to affirm
				or deny coverage of claims within a reasonable period of time after having
				completed an investigation related to those claims.
									(G)A pattern or
				practice of compelling insured individuals or their beneficiaries to institute
				suits to recover amounts due under its policies by offering substantially less
				than the amounts ultimately recovered in suits brought by them.
									(H)A pattern or
				practice of attempting to settle or settling claims for less than the amount
				that a reasonable person would believe the insured individual or his or her
				beneficiary was entitled by reference to written or printed advertising
				material accompanying or made part of an application.
									(I)Attempting to
				settle or settling claims on the basis of an application that was materially
				altered without notice to, or knowledge or consent of, the insured.
									(J)Failing to provide
				forms necessary to present claims within 15 calendar days of a requests with
				reasonable explanations regarding their use.
									(K)Attempting to
				cancel a policy in less time than that prescribed in the policy or by the law
				of the primary State.
									(10)Fraud and
				abuseThe term fraud and abuse means an act or
				omission committed by a person who, knowingly and with intent to defraud,
				commits, or conceals any material information concerning, one or more of the
				following:
									(A)Presenting,
				causing to be presented or preparing with knowledge or belief that it will be
				presented to or by an insurer, a reinsurer, broker or its agent, false
				information as part of, in support of or concerning a fact material to one or
				more of the following:
										(i)An
				application for the issuance or renewal of an insurance policy or reinsurance
				contract.
										(ii)The rating of an
				insurance policy or reinsurance contract.
										(iii)A claim for
				payment or benefit pursuant to an insurance policy or reinsurance
				contract.
										(iv)Premiums paid on
				an insurance policy or reinsurance contract.
										(v)Payments made in
				accordance with the terms of an insurance policy or reinsurance
				contract.
										(vi)A
				document filed with the commissioner or the chief insurance regulatory official
				of another jurisdiction.
										(vii)The financial
				condition of an insurer or reinsurer.
										(viii)The formation,
				acquisition, merger, reconsolidation, dissolution or withdrawal from one or
				more lines of insurance or reinsurance in all or part of a State by an insurer
				or reinsurer.
										(ix)The issuance of
				written evidence of insurance.
										(x)The reinstatement
				of an insurance policy.
										(B)Solicitation or
				acceptance of new or renewal insurance risks on behalf of an insurer reinsurer
				or other person engaged in the business of insurance by a person who knows or
				should know that the insurer or other person responsible for the risk is
				insolvent at the time of the transaction.
									(C)Transaction of the
				business of insurance in violation of laws requiring a license, certificate of
				authority or other legal authority for the transaction of the business of
				insurance.
									(D)Attempt to commit,
				aiding or abetting in the commission of, or conspiracy to commit the acts or
				omissions specified in this paragraph.
									2796.Application of
				law
								(a)In
				GeneralThe covered laws of the primary State shall apply to
				individual health insurance coverage offered by a health insurance issuer in
				the primary State and in any secondary State, but only if the coverage and
				issuer comply with the conditions of this section with respect to the offering
				of coverage in any secondary State.
								(b)Exemptions From
				Covered Laws in a Secondary StateExcept as provided in this
				section, a health insurance issuer with respect to its offer, sale, rating
				(including medical underwriting), renewal, and issuance of individual health
				insurance coverage in any secondary State is exempt from any covered laws of
				the secondary State (and any rules, regulations, agreements, or orders sought
				or issued by such State under or related to such covered laws) to the extent
				that such laws would—
									(1)make unlawful, or
				regulate, directly or indirectly, the operation of the health insurance issuer
				operating in the secondary State, except that any secondary State may require
				such an issuer—
										(A)to pay, on a
				nondiscriminatory basis, applicable premium and other taxes (including high
				risk pool assessments) which are levied on insurers and surplus lines insurers,
				brokers, or policyholders under the laws of the State;
										(B)to register with
				and designate the State insurance commissioner as its agent solely for the
				purpose of receiving service of legal documents or process;
										(C)to submit to an
				examination of its financial condition by the State insurance commissioner in
				any State in which the issuer is doing business to determine the issuer’s
				financial condition, if—
											(i)the State
				insurance commissioner of the primary State has not done an examination within
				the period recommended by the National Association of Insurance Commissioners;
				and
											(ii)any such
				examination is conducted in accordance with the examiners’ handbook of the
				National Association of Insurance Commissioners and is coordinated to avoid
				unjustified duplication and unjustified repetition;
											(D)to comply with a
				lawful order issued—
											(i)in
				a delinquency proceeding commenced by the State insurance commissioner if there
				has been a finding of financial impairment under subparagraph (C); or
											(ii)in a voluntary
				dissolution proceeding;
											(E)to comply with an
				injunction issued by a court of competent jurisdiction, upon a petition by the
				State insurance commissioner alleging that the issuer is in hazardous financial
				condition;
										(F)to participate, on
				a nondiscriminatory basis, in any insurance insolvency guaranty association or
				similar association to which a health insurance issuer in the State is required
				to belong;
										(G)to comply with any
				State law regarding fraud and abuse (as defined in section 2795(10)), except
				that if the State seeks an injunction regarding the conduct described in this
				subparagraph, such injunction must be obtained from a court of competent
				jurisdiction;
										(H)to comply with any
				State law regarding unfair claims settlement practices (as defined in section
				2795(9)); or
										(I)to comply with the
				applicable requirements for independent review under section 2798 with respect
				to coverage offered in the State;
										(2)require any
				individual health insurance coverage issued by the issuer to be countersigned
				by an insurance agent or broker residing in that Secondary State; or
									(3)otherwise
				discriminate against the issuer issuing insurance in both the primary State and
				in any secondary State.
									(c)Clear and
				Conspicuous DisclosureA health insurance issuer shall provide
				the following notice, in 12-point bold type, in any insurance coverage offered
				in a secondary State under this part by such a health insurance issuer and at
				renewal of the policy, with the 5 blank spaces therein being appropriately
				filled with the name of the health insurance issuer, the name of primary State,
				the name of the secondary State, the name of the secondary State, and the name
				of the secondary State, respectively, for the coverage concerned:
									
										NoticeThis policy is issued by _____ and is
				governed by the laws and regulations of the State of _____, and it has met all
				the laws of that State as determined by that State’s Department of Insurance.
				This policy may be less expensive than others because it is not subject to all
				of the insurance laws and regulations of the State of _____, including coverage
				of some services or benefits mandated by the law of the State of _____.
				Additionally, this policy is not subject to all of the consumer protection laws
				or restrictions on rate changes of the State of _____. As with all insurance
				products, before purchasing this policy, you should carefully review the policy
				and determine what health care services the policy covers and what benefits it
				provides, including any exclusions, limitations, or conditions for such
				services or
				benefits.
										.
								(d)Prohibition on
				Certain Reclassifications and Premium Increases
									(1)In
				generalFor purposes of this section, a health insurance issuer
				that provides individual health insurance coverage to an individual under this
				part in a primary or secondary State may not upon renewal—
										(A)move or reclassify
				the individual insured under the health insurance coverage from the class such
				individual is in at the time of issue of the contract based on the
				health-status related factors of the individual; or
										(B)increase the
				premiums assessed the individual for such coverage based on a health
				status-related factor or change of a health status-related factor or the past
				or prospective claim experience of the insured individual.
										(2)ConstructionNothing
				in paragraph (1) shall be construed to prohibit a health insurance
				issuer—
										(A)from terminating
				or discontinuing coverage or a class of coverage in accordance with subsections
				(b) and (c) of section 2742;
										(B)from raising
				premium rates for all policy holders within a class based on claims
				experience;
										(C)from changing
				premiums or offering discounted premiums to individuals who engage in wellness
				activities at intervals prescribed by the issuer, if such premium changes or
				incentives—
											(i)are disclosed to
				the consumer in the insurance contract;
											(ii)are based on
				specific wellness activities that are not applicable to all individuals;
				and
											(iii)are not
				obtainable by all individuals to whom coverage is offered;
											(D)from reinstating
				lapsed coverage; or
										(E)from retroactively
				adjusting the rates charged an insured individual if the initial rates were set
				based on material misrepresentation by the individual at the time of
				issue.
										(e)Prior Offering
				of Policy in Primary StateA health insurance issuer may not
				offer for sale individual health insurance coverage in a secondary State unless
				that coverage is currently offered for sale in the primary State.
								(f)Licensing of
				Agents or Brokers for Health Insurance IssuersAny State may
				require that a person acting, or offering to act, as an agent or broker for a
				health insurance issuer with respect to the offering of individual health
				insurance coverage obtain a license from that State, with commissions or other
				compensation subject to the provisions of the laws of that State, except that a
				State may not impose any qualification or requirement which discriminates
				against a nonresident agent or broker.
								(g)Documents for
				Submission to State Insurance CommissionerEach health insurance
				issuer issuing individual health insurance coverage in both primary and
				secondary States shall submit—
									(1)to the insurance
				commissioner of each State in which it intends to offer such coverage, before
				it may offer individual health insurance coverage in such State—
										(A)a copy of the plan
				of operation or feasibility study or any similar statement of the policy being
				offered and its coverage (which shall include the name of its primary State and
				its principal place of business);
										(B)written notice of
				any change in its designation of its primary State; and
										(C)written notice
				from the issuer of the issuer’s compliance with all the laws of the primary
				State; and
										(2)to the insurance
				commissioner of each secondary State in which it offers individual health
				insurance coverage, a copy of the issuer’s quarterly financial statement
				submitted to the primary State, which statement shall be certified by an
				independent public accountant and contain a statement of opinion on loss and
				loss adjustment expense reserves made by—
										(A)a member of the
				American Academy of Actuaries; or
										(B)a qualified loss
				reserve specialist.
										(h)Power of Courts
				To Enjoin ConductNothing in this section shall be construed to
				affect the authority of any Federal or State court to enjoin—
									(1)the solicitation
				or sale of individual health insurance coverage by a health insurance issuer to
				any person or group who is not eligible for such insurance; or
									(2)the solicitation
				or sale of individual health insurance coverage that violates the requirements
				of the law of a secondary State which are described in subparagraphs (A)
				through (H) of section 2796(b)(1).
									(i)Power of
				Secondary States To Take Administrative ActionNothing in this
				section shall be construed to affect the authority of any State to enjoin
				conduct in violation of that State’s laws described in section
				2796(b)(1).
								(j)State Powers To
				Enforce State Laws
									(1)In
				generalSubject to the provisions of subsection (b)(1)(G)
				(relating to injunctions) and paragraph (2), nothing in this section shall be
				construed to affect the authority of any State to make use of any of its powers
				to enforce the laws of such State with respect to which a health insurance
				issuer is not exempt under subsection (b).
									(2)Courts of
				competent jurisdictionIf a State seeks an injunction regarding
				the conduct described in paragraphs (1) and (2) of subsection (h), such
				injunction must be obtained from a Federal or State court of competent
				jurisdiction.
									(k)States’
				Authority To SueNothing in this section shall affect the
				authority of any State to bring action in any Federal or State court.
								(l)Generally
				Applicable LawsNothing in this section shall be construed to
				affect the applicability of State laws generally applicable to persons or
				corporations.
								(m)Guaranteed
				Availability of Coverage to HIPAA Eligible IndividualsTo the
				extent that a health insurance issuer is offering coverage in a primary State
				that does not accommodate residents of secondary States or does not provide a
				working mechanism for residents of a secondary State, and the issuer is
				offering coverage under this part in such secondary State which has not adopted
				a qualified high risk pool as its acceptable alternative mechanism (as defined
				in section 2744(c)(2)), the issuer shall, with respect to any individual health
				insurance coverage offered in a secondary State under this part, comply with
				the guaranteed availability requirements for eligible individuals in section
				2741.
								2797.Primary State
				must meet Federal floor before issuer may sell into secondary
				StatesA health insurance
				issuer may not offer, sell, or issue individual health insurance coverage in a
				secondary State if the State insurance commissioner does not use a risk-based
				capital formula for the determination of capital and surplus requirements for
				all health insurance issuers.
							2798.Independent
				external appeals procedures
								(a)Right to
				External AppealA health insurance issuer may not offer, sell, or
				issue individual health insurance coverage in a secondary State under the
				provisions of this title unless—
									(1)both the secondary
				State and the primary State have legislation or regulations in place
				establishing an independent review process for individuals who are covered by
				individual health insurance coverage, or
									(2)in any case in
				which the requirements of subparagraph (A) are not met with respect to the
				either of such States, the issuer provides an independent review mechanism
				substantially identical (as determined by the applicable State authority of
				such State) to that prescribed in the Health Carrier External Review
				Model Act of the National Association of Insurance Commissioners for
				all individuals who purchase insurance coverage under the terms of this part,
				except that, under such mechanism, the review is conducted by an independent
				medical reviewer, or a panel of such reviewers, with respect to whom the
				requirements of subsection (b) are met.
									(b)Qualifications
				of Independent Medical ReviewersIn the case of any independent
				review mechanism referred to in subsection (a)(2)—
									(1)In
				generalIn referring a denial of a claim to an independent
				medical reviewer, or to any panel of such reviewers, to conduct independent
				medical review, the issuer shall ensure that—
										(A)each independent
				medical reviewer meets the qualifications described in paragraphs (2) and
				(3);
										(B)with respect to
				each review, each reviewer meets the requirements of paragraph (4) and the
				reviewer, or at least 1 reviewer on the panel, meets the requirements described
				in paragraph (5); and
										(C)compensation
				provided by the issuer to each reviewer is consistent with paragraph
				(6).
										(2)Licensure and
				expertiseEach independent medical reviewer shall be a physician
				(allopathic or osteopathic) or health care professional who—
										(A)is appropriately
				credentialed or licensed in 1 or more States to deliver health care services;
				and
										(B)typically treats
				the condition, makes the diagnosis, or provides the type of treatment under
				review.
										(3)Independence
										(A)In
				generalSubject to subparagraph (B), each independent medical
				reviewer in a case shall—
											(i)not be a related
				party (as defined in paragraph (7));
											(ii)not have a
				material familial, financial, or professional relationship with such a party;
				and
											(iii)not otherwise
				have a conflict of interest with such a party (as determined under
				regulations).
											(B)ExceptionNothing
				in subparagraph (A) shall be construed to—
											(i)prohibit an
				individual, solely on the basis of affiliation with the issuer, from serving as
				an independent medical reviewer if—
												(I)a non-affiliated
				individual is not reasonably available;
												(II)the affiliated
				individual is not involved in the provision of items or services in the case
				under review;
												(III)the fact of such
				an affiliation is disclosed to the issuer and the enrollee (or authorized
				representative) and neither party objects; and
												(IV)the affiliated
				individual is not an employee of the issuer and does not provide services
				exclusively or primarily to or on behalf of the issuer;
												(ii)prohibit an
				individual who has staff privileges at the institution where the treatment
				involved takes place from serving as an independent medical reviewer merely on
				the basis of such affiliation if the affiliation is disclosed to the issuer and
				the enrollee (or authorized representative), and neither party objects;
				or
											(iii)prohibit receipt
				of compensation by an independent medical reviewer from an entity if the
				compensation is provided consistent with paragraph (6).
											(4)Practicing
				health care professional in same field
										(A)In
				generalIn a case involving treatment, or the provision of items
				or services—
											(i)by
				a physician, a reviewer shall be a practicing physician (allopathic or
				osteopathic) of the same or similar specialty, as a physician who, acting
				within the appropriate scope of practice within the State in which the service
				is provided or rendered, typically treats the condition, makes the diagnosis,
				or provides the type of treatment under review; or
											(ii)by a
				non-physician health care professional, the reviewer, or at least 1 member of
				the review panel, shall be a practicing non-physician health care professional
				of the same or similar specialty as the non-physician health care professional
				who, acting within the appropriate scope of practice within the State in which
				the service is provided or rendered, typically treats the condition, makes the
				diagnosis, or provides the type of treatment under review.
											(B)Practicing
				definedFor purposes of this paragraph, the term
				practicing means, with respect to an individual who is a physician
				or other health care professional, that the individual provides health care
				services to individual patients on average at least 2 days per week.
										(5)Pediatric
				expertiseIn the case of an external review relating to a child,
				a reviewer shall have expertise under paragraph (2) in pediatrics.
									(6)Limitations on
				reviewer compensationCompensation provided by the issuer to an
				independent medical reviewer in connection with a review under this section
				shall—
										(A)not exceed a
				reasonable level; and
										(B)not be contingent
				on the decision rendered by the reviewer.
										(7)Related party
				definedFor purposes of this section, the term related
				party means, with respect to a denial of a claim under a coverage
				relating to an enrollee, any of the following:
										(A)The issuer
				involved, or any fiduciary, officer, director, or employee of the
				issuer.
										(B)The enrollee (or
				authorized representative).
										(C)The health care
				professional that provides the items or services involved in the denial.
										(D)The institution at
				which the items or services (or treatment) involved in the denial are
				provided.
										(E)The manufacturer
				of any drug or other item that is included in the items or services involved in
				the denial.
										(F)Any other party
				determined under any regulations to have a substantial interest in the denial
				involved.
										(8)DefinitionsFor
				purposes of this subsection:
										(A)EnrolleeThe
				term enrollee means, with respect to health insurance coverage
				offered by a health insurance issuer, an individual enrolled with the issuer to
				receive such coverage.
										(B)Health care
				professionalThe term health care professional means
				an individual who is licensed, accredited, or certified under State law to
				provide specified health care services and who is operating within the scope of
				such licensure, accreditation, or certification.
										2799.Enforcement
								(a)In
				GeneralSubject to subsection (b), with respect to specific
				individual health insurance coverage the primary State for such coverage has
				sole jurisdiction to enforce the primary State’s covered laws in the primary
				State and any secondary State.
								(b)Secondary
				State’s AuthorityNothing in subsection (a) shall be construed to
				affect the authority of a secondary State to enforce its laws as set forth in
				the exception specified in section 2796(b)(1).
								(c)Court
				InterpretationIn reviewing action initiated by the applicable
				secondary State authority, the court of competent jurisdiction shall apply the
				covered laws of the primary State.
								(d)Notice of
				Compliance FailureIn the case of individual health insurance
				coverage offered in a secondary State that fails to comply with the covered
				laws of the primary State, the applicable State authority of the secondary
				State may notify the applicable State authority of the primary
				State.
								.
				(b)Effective
			 DateThe amendment made by subsection (a) shall apply to
			 individual health insurance coverage offered, issued, or sold after the date
			 that is one year after the date of the enactment of this Act.
				(c)GAO Ongoing
			 Study and Reports
					(1)StudyThe
			 Comptroller General of the United States shall conduct an ongoing study
			 concerning the effect of the amendment made by subsection (a) on—
						(A)the number of
			 uninsured and under-insured;
						(B)the availability
			 and cost of health insurance policies for individuals with pre-existing medical
			 conditions;
						(C)the availability
			 and cost of health insurance policies generally;
						(D)the elimination or
			 reduction of different types of benefits under health insurance policies
			 offered in different States; and
						(E)cases of fraud or
			 abuse relating to health insurance coverage offered under such amendment and
			 the resolution of such cases.
						(2)Annual
			 reportsThe Comptroller General shall submit to Congress an
			 annual report, after the end of each of the 5 years following the effective
			 date of the amendment made by subsection (a), on the ongoing study conducted
			 under paragraph (1).
					304.SeverabilityIf any provision of this title or the
			 application of such provision to any person or circumstance is held to be
			 unconstitutional, the remainder of this title and the application of the
			 provisions of such to any other person or circumstance shall not be
			 affected.
			IVIncreasing
			 Transparency and Competition in Healthcare
			401.Access to
			 Medicare data to improve transparencySection 1874(e) of the Social Security Act
			 (42 U.S.C. 1395kk(e)), as added by section 10332 of Public Law 111–148, is
			 amended to read as follows:
				
					(e)Availability of
				Medicare data
						(1)In
				generalThe Secretary shall make available to qualified entities
				(as defined in paragraph (2)) data described in paragraph (3) for the purpose
				of analyzing cost and quality data and improving transparency in the
				marketplace.
						(2)Qualified
				entitiesFor purposes of this subsection, the term
				qualified entity means either of the following:
							(A)Designated State
				all-payer claims databaseA State all-payer claims database
				that—
								(i)collects and
				combines claims information from public and private payers and makes such data
				available to subscribers; and
								(ii)has been
				designated (in a manner recognized by the Secretary) as meeting requirements
				for receipt of data under this subsection.
								A State
				all-payer claims database that is in operation as of December 1, 2011, and that
				is participating as of such date in a national federation of government,
				private, non-profit, and academic organizations focused on improving the
				development and deployment of State-based all payer claims databases shall be
				treated (for the period ending 1 year after the date of establishment of
				designation criteria under clause (ii) as meeting the requirement of such
				clause.(B)Other qualified
				entityA public or private
				entity that—
								(i)is
				qualified (as determined by the Secretary) to use claims data to evaluate the
				performance of providers of services and suppliers on measures of quality,
				efficiency, effectiveness, and resource use; and
								(ii)agrees to meet
				the other requirements described in paragraph (4) and meets such other
				requirements as the Secretary may specify, such as ensuring security of
				data.
								(3)Data
				described
							(A)In
				generalThe data described in this paragraph are standardized
				extracts of claims data under parts A, B and D for items and services furnished
				under such parts for one or more geographic areas and time periods requested by
				a qualified entity. The Secretary shall take such actions as the Secretary
				deems necessary to protect the identity of individuals entitled to or enrolled
				for benefits under such parts.
							(B)Standardized
				extractsThe standardized extracts described in this paragraph
				shall be provided in a format that is agreed upon by an outside entity
				specified by the Secretary with experience gathering and analyzing claims data
				from payers and with a sufficient number of participants from State all-payer
				claims databases.
							(C)Geographic
				areasGeographic areas under subparagraph (A) may include
				individual States, groups of States, or nationwide, if sufficient claims from
				other public and private payers are produced for such areas.
							(4)Requirements
							(A)Specification of
				uses and methodologies
								(i)In
				generalA qualified entity requesting data under this subsection
				shall—
									(I)enter a data use
				agreement, developed by the Secretary specifically for the purposes of this
				subsection, governing applicable uses and disclosures of data and that aligns
				all activities of qualified entities under this subsection;
									(II)submit to the
				Secretary a description of the type of activities for which such qualified
				entity will use such data, which may include population health management,
				disease tracking, provider quality improvement, and improving value in the
				health system;
									(III)commit to use,
				if available, nationally approved or endorsed measures to compare provider and
				supplier performance or, if not available, a transparent process as to the
				measures for such comparison;
									(IV)include data made
				available under this subsection, with sufficient claims data from other
				sources, in the evaluation and comparison of provider and supplier performance;
				and
									(V)make reports
				available to health care consumers consistent with paragraph (5)(E).
									(ii)Availability of
				dataA qualified entity requesting data under this subsection may
				make such data available to providers of services and suppliers, including in
				the format of a report for such a provider or supplier developed from a search
				of a State all-payer claims database. The entity may charge such providers and
				suppliers a reasonable fee for making such data available.
								(B)FeeData
				described in paragraph (3) shall be made available to a qualified entity under
				this subsection at a fee equal to the cost of making such data available. Such
				fee shall be pro-rated across the entire agreement period between the qualified
				entity and the Secretary . Any fee collected pursuant to this subparagraph
				shall be deposited into the Federal Supplementary Medical Insurance Trust Fund
				under section 1841.
							(C)Limitation of
				usesData released to a qualified entity under this subsection
				shall not be subject to discovery or admission as evidence in judicial or
				administrative proceedings without consent of the applicable provider of
				services or supplier.
							(5)Study and report
				by the Institute of Medicine
							(A)In
				generalThe Secretary may enter into an agreement with the
				Institute of Medicine of the National Academies to conduct a study as to which
				service data under parts A and B would be most valuable and actionable for
				consumers in assessing the performance of providers of services and
				suppliers.
							(B)ReportAn
				agreement entered into under subparagraph (A) shall provide for the Institute
				of Medicine to submit to the Secretary and to Congress a report containing the
				results of the study and recommendations for providing such information to
				consumers within one year after the date of the enactment of this
				paragraph.
							(C)Role of
				qualified entities in developing reports for consumersBefore
				making such recommendations, qualified entities shall have an opportunity to
				provide input to the Institute of Medicine as to the type of information that
				should be conveyed to consumers.
							(D)Development and
				implementation of reports for consumersBased on the report under
				subparagraph (B) and input from qualified entities, the Secretary shall develop
				requirements for reports made available to consumers under this subsection with
				the goal of increasing health care transparency.
							(E)Reports to
				consumersReports consistent with such requirements shall be made
				available to consumers within one year of the completion of such
				report.
							.
			VExpanding the
			 Effectiveness of Health Savings Accounts
			501.Amendment of 1986
			 CodeExcept as otherwise
			 expressly provided, whenever in this title an amendment or repeal is expressed
			 in terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			AProvisions
			 relating to tax-Preferred health accounts
				511.Allow both
			 spouses to make catch-up contributions to the same HSA account
					(a)In
			 generalParagraph (3) of section 223(b) is amended by adding at
			 the end the following new subparagraph:
						
							(C)Special rule
				where both spouses are eligible individuals with 1
				accountIf—
								(i)an
				individual and the individual's spouse have both attained age 55 before the
				close of the taxable year, and
								(ii)the spouse is not
				an account beneficiary of a health savings account as of the close of such
				year,
								the
				additional contribution amount shall be 200 percent of the amount otherwise
				determined under subparagraph
				(B)..
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					512.Provisions
			 relating to Medicare
					(a)Individuals over
			 age 65 only enrolled in Medicare Part AParagraph (7) of section
			 223(b) is amended by adding at the end the following: This paragraph
			 shall not apply to any individual during any period for which the individual's
			 only entitlement to such benefits is an entitlement to hospital insurance
			 benefits under part A of title XVIII of such Act pursuant to an enrollment for
			 such hospital insurance benefits under section 226(a)(1) of such
			 Act..
					(b)Medicare
			 beneficiaries participating in Medicare advantage MSA may contribute their own
			 money to their MSASubsection (b) of section 138 is amended by
			 striking paragraph (2) and by redesignating paragraphs (3) and (4) as
			 paragraphs (2) and (3), respectively.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					513.Individuals
			 eligible for veterans benefits for a service-connected disability
					(a)In
			 generalParagraph (1) of section 223(c) is amended by adding at
			 the end the following new subparagraph:
						
							(C)Special rule for
				individuals eligible for certain veterans benefitsFor purposes
				of subparagraph (A)(ii), an individual shall not be treated as covered under a
				health plan described in such subparagraph merely because the individual
				receives periodic hospital care or medical services for a service-connected
				disability under any law administered by the Secretary of Veterans Affairs but
				only if the individual is not eligible to receive such care or services for any
				condition other than a service-connected
				disability.
							.
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					514.Individuals
			 eligible for Indian Health Service assistance
					(a)In
			 generalParagraph (1) of section 223(c), as amended by section
			 612, is amended by adding at the end the following new subparagraph:
						
							(D)Special rule for
				individuals eligible for assistance under Indian Health Service
				programsFor purposes of subparagraph (A)(ii), an individual
				shall not be treated as covered under a health plan described in such
				subparagraph merely because the individual receives hospital care or medical
				services under a medical care program of the Indian Health Service or of a
				tribal
				organization.
							.
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					515.Individuals
			 eligible for TRICARE coverage
					(a)In
			 generalParagraph (1) of section 223(c), as amended by sections
			 613 and 614, is amended by adding at the end the following new
			 subparagraph:
						
							(E)Special rule for
				individuals eligible for assistance under tricareFor purposes of
				subparagraph (A)(ii), an individual shall not be treated as covered under a
				health plan described in such subparagraph merely because the individual is
				eligible to receive hospital care, medical services, or prescription drugs
				under TRICARE Extra or TRICARE Standard and such individual is not enrolled in
				TRICARE
				Prime.
							.
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					516.Health FSA carryforwards
					(a)In generalSection 125 is amended by redesignating
			 subsections (i) and (j) as subsections (j) and (k), respectively, and by
			 inserting after subsection (h) the following new subsection:
						
							(i)Special rules applicable to health flexible
				spending arrangements
								(1)In generalFor purposes of this title, a plan or other
				arrangement shall not fail to be treated as a health flexible spending or
				similar arrangement solely because under the plan or arrangement a participant
				is permitted access to any unused balance in the participant’s accounts under
				such plan or arrangement in the manner provided under paragraph (2).
								(2)Carryforward of unused benefits in health
				arrangements
									(A)In generalA plan or arrangement may permit a
				participant in a health flexible spending arrangement to elect to carry forward
				any aggregate unused balances in the participant’s accounts under such
				arrangement as of the close of any year to the succeeding year. Such
				carryforward shall be treated as having occurred within 30 days of the close of
				the year.
									(B)Dollar limit on carryforwards
										(i)In generalThe amount which a participant may elect to
				carry forward under subparagraph (A) from any year shall not exceed $500. For
				purposes of this paragraph, all plans and arrangements maintained by an
				employer or any related person shall be treated as 1 plan.
										(ii)Cost-of-living adjustmentIn the case of any taxable year beginning
				in a calendar year after 2011, the $500 amount under clause (i) shall be
				increased by an amount equal to—
											(I)$500, multiplied by
											(II)the cost-of-living adjustment determined
				under section 1(f)(3) for such calendar year, determined by substituting
				2010 for 1992 in subparagraph (B) thereof.
											If any dollar amount as increased under
				this clause is not a multiple of $100, such amount shall be rounded to the next
				lowest multiple of $100.(C)Exclusion from gross incomeNo amount shall be required to be included
				in gross income under this chapter by reason of any carryforward under this
				paragraph.
									(D)Coordination with limitsThe maximum amount which may be contributed
				to a health flexible spending arrangement for any year to which an unused
				amount is carried under this paragraph shall be reduced by such amount.
									(3)Terms relating to flexible spending
				arrangements
									(A)Flexible spending
				arrangementsFor purposes of
				this subsection, a flexible spending arrangement is a benefit program which
				provides employees with coverage under which specified incurred expenses may be
				reimbursed (subject to reimbursement maximums and other reasonable
				conditions).
									(B)Health arrangementsThe term health flexible spending
				arrangement means any flexible spending arrangement (or portion thereof)
				which provides payments for expenses incurred for medical care (as defined in
				section
				213(d)).
									.
					(b)Conforming amendments
						(1)The heading for section 125 of the Internal
			 Revenue Code of 1986 is amended by inserting and health flexible spending
			 arrangements after plans.
						(2)The item relating to section 125 in the
			 table of sections for part III of subchapter B of chapter 1 of such Code is
			 amended by inserting and health flexible spending arrangements
			 after plans.
						(c)Effective
			 dateThe amendments made by
			 this section shall take effect on the date of the enactment of this Act.
					517.FSA and HRA
			 interaction with HSAs
					(a)Eligible
			 individuals include FSA and HRA participantsSubparagraph (B) of
			 section 223(c)(1) is amended—
						(1)by striking
			 and at the end of clause (ii),
						(2)by striking the
			 period at the end of clause (iii) and inserting , and,
			 and
						(3)by inserting after
			 clause (iii) the following new clause:
							
								(iv)coverage under a
				health flexible spending arrangement or a health reimbursement arrangement in
				the plan year a qualified HSA distribution as described in section 106(e) is
				made on behalf of the individual if after the qualified HSA distribution is
				made and for the remaining duration of the plan year, the coverage provided
				under the health flexible spending arrangement or health reimbursement
				arrangement is converted to—
									(I)coverage that does
				not pay or reimburse any medical expense incurred before the minimum annual
				deductible under paragraph (2)(A)(i) (prorated for the period occurring after
				the qualified HSA distribution is made) is satisfied,
									(II)coverage that,
				after the qualified HSA distribution is made, does not pay or reimburse any
				medical expense incurred after the qualified HSA distribution is made other
				than preventive care as defined in paragraph (2)(C),
									(III)coverage that,
				after the qualified HSA distribution is made, pays or reimburses benefits for
				coverage described in clause (ii) (but not through insurance or for long-term
				care services),
									(IV)coverage that,
				after the qualified HSA distribution is made, pays or reimburses benefits for
				permitted insurance or coverage described in clause (ii) (but not for long-term
				care services),
									(V)coverage that,
				after the qualified HSA distribution is made, pays or reimburses only those
				medical expenses incurred after an individual’s retirement (and no expenses
				incurred before retirement), or
									(VI)coverage that,
				after the qualified HSA distribution is made, is suspended, pursuant to an
				election made on or before the date the individual elects a qualified HSA
				distribution or, if later, on the date of the individual enrolls in a high
				deductible health plan, that does not pay or reimburse, at any time, any
				medical expense incurred during the suspension period except as defined in the
				preceding subclauses of this
				clause.
									.
						(b)Qualified HSA
			 distribution shall not affect flexible spending
			 arrangementParagraph (1) of section 106(e) is amended to read as
			 follows:
						
							(1)In
				generalA plan shall not fail to be treated as a health flexible
				spending arrangement under this section, section 105, or section 125, or as a
				health reimbursement arrangement under this section or section 105, merely
				because such plan provides for a qualified HSA
				distribution.
							.
					(c)FSA balances at
			 year end shall not forfeitParagraph (2) of section 125(d) is
			 amended by adding at the end the following new subparagraph:
						
							(E)Exception for
				qualified HSA distributionsSubparagraph (A) shall not apply to
				the extent that there is an amount remaining in a health flexible spending
				account at the end of a plan year that an individual elects to contribute to a
				health savings account pursuant to a qualified HSA distribution (as defined in
				section
				106(e)(2)).
							.
					(d)Simplification
			 of limitations on FSA and HRA rolloversParagraph (2) of section
			 106(e) is amended to read as follows:
						
							(2)Qualified HSA
				distribution
								(A)In
				generalThe term qualified HSA distribution means a
				distribution from a health flexible spending arrangement or health
				reimbursement arrangement to the extent that such distribution does not exceed
				the lesser of—
									(i)the balance in
				such arrangement as of the date of such distribution, or
									(ii)the amount
				determined under subparagraph (B).
									Such
				term shall not include more than 1 distribution with respect to any
				arrangement.(B)Dollar
				limitations
									(i)Distributions
				from a health flexible spending arrangementA qualified HSA
				distribution from a health flexible spending arrangement shall not exceed the
				applicable amount.
									(ii)Distributions
				from a health reimbursement arrangementA qualified HSA
				distribution from a health reimbursement arrangement shall not exceed—
										(I)the applicable
				amount divided by 12, multiplied by
										(II)the number of
				months during which the individual is a participant in the health reimbursement
				arrangement.
										(iii)Applicable
				amountFor purposes of this subparagraph, the applicable amount
				is—
										(I)$2,250 in the case
				of an eligible individual who has self-only coverage under a high deductible
				health plan at the time of such distribution, and
										(II)$4,500 in the
				case of an eligible individual who has family coverage under a high deductible
				health plan at the time of such
				distribution.
										.
					(e)Elimination of
			 additional tax for failure To maintain high deductible health plan
			 coverageSubsection (e) of section 106 is amended—
						(1)by striking
			 paragraph (3) and redesignating paragraphs (4) and (5) as paragraphs (3) and
			 (4), respectively, and
						(2)by striking
			 subparagraph (A) of paragraph (3), as so redesignated, and redesignating
			 subparagraphs (B) and (C) of such paragraph as subparagraphs (A) and (B)
			 thereof, respectively.
						(f)Limited purpose
			 FSAs and HRAsSubsection (e) of section 106, as amended by this
			 section, is amended by adding at the end the following new paragraph:
						
							(5)Limited purpose
				FSAs and HRAsA plan shall not fail to be a health flexible
				spending arrangement or health reimbursement arrangement under this section or
				section 105 merely because the plan converts coverage for individuals who
				enroll in a high deductible health plan described in section 223(c)(2) to
				coverage described in section 223(c)(1)(B)(iv). Coverage for such individuals
				may be converted as of the date of enrollment in the high deductible health
				plan, without regard to the period of coverage under the health flexible
				spending arrangement or health reimbursement arrangement, and without requiring
				any change in coverage to individuals who do not enroll in a high deductible
				health
				plan.
							.
					(g)Distribution
			 amounts adjusted for cost-of-LivingSubsection (e) of section
			 106, as amended by this section, is amended by adding at the end the following
			 new paragraph:
						
							(6)Cost-of-living
				adjustment
								(A)In
				generalIn the case of any taxable year beginning after December
				31, 2011, each of the dollar amounts in paragraph (2)(B)(iii) shall be
				increased by an amount equal to such dollar amount, multiplied by the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which such taxable year begins by substituting calendar year
				2010 for calendar year 1992 in subparagraph (B)
				thereof.
								(B)RoundingIf
				any increase under paragraph (1) is not a multiple of $50, such increase shall
				be rounded to the nearest multiple of
				$50.
								.
					(h)Disclaimer of
			 disqualifying coverageSubparagraph (B) of section 223(c)(1), as
			 amended by this section, is amended—
						(1)by striking
			 and at the end of clause (iii),
						(2)by striking the
			 period at the end of clause (iv) and inserting , and, and
						(3)by inserting after
			 clause (iv) the following new clause:
							
								(v)any coverage
				(including prospective coverage) under a health plan that is not a high
				deductible health plan which is disclaimed in writing, at the time of the
				creation or organization of the health savings account, including by execution
				of a trust described in subsection (d)(1) through a governing instrument that
				includes such a disclaimer, or by acceptance of an amendment to such a trust
				that includes such a
				disclaimer.
								.
						(i)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					518.Allowance of
			 distributions for prescription and over-the-counter medicines and
			 drugs
					(a)Reference to
			 repeal of distributions for medicine qualified only if for prescribed drug or
			 insulinSection 101 of this
			 Act provides for the repeal of section 9003 of the Patient Protection and
			 Affordable Care Act (Public Law 111–148) and the amendments made by such
			 section. The Internal Revenue Code of 1986 shall be applied as if such section
			 9003 and amendments had never been enacted.
					(b)Allowance of
			 distributions for all medicines and drugs
						(1)HSAsSubparagraph
			 (A) of section 223(d)(2) is amended by adding at the end the following:
			 Such term shall include an amount paid for any prescription or
			 over-the-counter medicine or drug..
						(2)Archer
			 MSAsSubparagraph (A) of section 220(d)(2) is amended by adding
			 at the end the following: Such term shall include an amount paid for any
			 prescription or over-the-counter medicine or drug..
						(3)Health flexible
			 spending arrangements and health reimbursement
			 arrangementsSection 106 is amended by adding at the end the
			 following new subsection:
							
								(f)Reimbursements
				for all medicines and drugsFor purposes of this section and section
				105, reimbursement for expenses incurred for any prescription or
				over-the-counter medicine or drug shall be treated as a reimbursement for
				medical
				expenses.
								.
						(4)Effective
			 dates
							(A)Distributions
			 from savings accountsThe amendments made by paragraphs (1) and
			 (2) shall apply to amounts paid with respect to taxable years beginning after
			 December 31, 2009.
							(B)ReimbursementsThe
			 amendment made by paragraph (3) shall apply to expenses incurred with respect
			 to taxable years beginning after December 31, 2009.
							519.Purchase of
			 health insurance from HSA account
					(a)In
			 generalParagraph (2) of section 223(d) is amended to read as
			 follows:
						
							(2)Qualified
				medical expenses
								(A)In
				generalThe term qualified medical expenses means,
				with respect to an account beneficiary, amounts paid by such beneficiary for
				medical care (as defined in section 213(d)) for any individual covered by a
				high deductible health plan of the account beneficiary, but only to the extent
				such amounts are not compensated for by insurance or otherwise.
								(B)Health insurance
				may not be purchased from accountExcept as provided in
				subparagraph (C), subparagraph (A) shall not apply to any payment for
				insurance.
								(C)ExceptionsSubparagraph
				(B) shall not apply to any expense for coverage under—
									(i)a
				health plan during any period of continuation coverage required under any
				Federal law,
									(ii)a
				qualified long-term care insurance contract (as defined in section
				7702B(b)),
									(iii)a health plan
				during any period in which the individual is receiving unemployment
				compensation under any Federal or State law,
									(iv)a
				high deductible health plan, or
									(v)any health
				insurance under title XVIII of the Social Security Act, other than a Medicare
				supplemental policy (as defined in section 1882 of such
				Act).
									.
					(b)Effective
			 dateThe amendment made by this section shall apply with respect
			 to insurance purchased after the date of the enactment of this Act in taxable
			 years beginning after such date.
					520.Special rule
			 for certain medical expenses incurred before establishment of account
					(a)In
			 generalParagraph (2) of
			 section 223(d), as amended by section 619, is amended by adding at the end the
			 following new subparagraph:
						
							(D)Certain medical
				expenses incurred before establishment of account treated as
				qualifiedAn expense shall not fail to be treated as a qualified
				medical expense solely because such expense was incurred before the
				establishment of the health savings account if such expense was
				incurred—
								(i)during
				either—
									(I)the taxable year
				in which the health savings account was established, or
									(II)the preceding
				taxable year in the case of a health savings account established after the
				taxable year in which such expense was incurred but before the time prescribed
				by law for filing the return for such taxable year (not including extensions
				thereof), and
									(ii)for medical care
				of an individual during a period that such individual was covered by a high
				deductible health plan and met the requirements of subsection (c)(1)(A)(ii)
				(after application of subsection
				(c)(1)(B)).
								.
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					521.Preventive care
			 prescription drug clarification
					(a)Clarify use of
			 drugs in preventive careSubparagraph (C) of section 223(c)(2) is
			 amended by adding at the end the following: Preventive care shall
			 include prescription and over-the-counter drugs and medicines which have the
			 primary purpose of preventing the onset of, further deterioration from, or
			 complications associated with chronic conditions, illnesses, or
			 diseases..
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2003.
					522.Equivalent
			 bankruptcy protections for health savings accounts as retirement funds
					(a)In
			 generalSection 522 of title
			 11, United States Code, is amended by adding at the end the following new
			 subsection:
						
							(r)Treatment of
				health savings accountsFor purposes of this section, any health
				savings account (as described in section 223 of the Internal Revenue Code of
				1986) shall be treated in the same manner as an individual retirement account
				described in section 408 of such
				Code.
							.
					(b)Effective
			 dateThe amendment made by this section shall apply to cases
			 commencing under title 11, United States Code, after the date of the enactment
			 of this Act.
					523.Administrative
			 error correction before due date of return
					(a)In
			 generalParagraph (4) of section 223(f) is amended by adding at
			 the end the following new subparagraph:
						
							(D)Exception for
				administrative errors corrected before due date of
				returnSubparagraph (A) shall not apply if any payment or
				distribution is made to correct an administrative, clerical or payroll
				contribution error and if—
								(i)such distribution
				is received by the individual on or before the last day prescribed by law
				(including extensions of time) for filing such individual's return for such
				taxable year, and
								(ii)such distribution
				is accompanied by the amount of net income attributable to such
				contribution.
								Any net
				income described in clause (ii) shall be included in the gross income of the
				individual for the taxable year in which it is
				received..
					(b)Effective
			 dateThe amendment made by this section shall take effect on the
			 date of the enactment of this Act.
					524.Reauthorization of
			 medicaid health opportunity accounts
					(a)In
			 generalSection 1938 of the
			 Social Security Act (42 U.S.C. 1396u–8) is amended—
						(1)in subsection (a)—
							(A)by striking paragraph (2) and inserting the
			 following:
								
									(2)Initial
				demonstrationThe demonstration program under this section shall
				begin 90 days after the date of the enactment of this paragraph. The Secretary
				shall approve States to conduct demonstration programs under this section for a
				5-year period, with each State demonstration program covering 1 or more
				geographic areas specified by the State. With respect to a State, after the
				initial 5-year period of any demonstration program conducted under this section
				by the State, unless the Secretary finds, taking into account
				cost-effectiveness and quality of care, that the State demonstration program
				has been unsuccessful, the demonstration program may be extended or made
				permanent in the State.
									;
				and
							(B)in paragraph (3),
			 in the matter preceding subparagraph (A)—
								(i)by
			 striking not; and
								(ii)by
			 striking unless and inserting if ;
								(2)in subsection
			 (b)—
							(A)in paragraph (3),
			 by inserting clause (i) through (vii), (viii) (without regard to the
			 amendment made by section 2004(c)(2) of Public Law 111–148), (x), or (xi)
			 of after described in ; and
							(B)by striking
			 paragraphs (4), (5), and (6);
							(3)in subsection
			 (c)—
							(A)by striking
			 paragraphs (3) and (4);
							(B)by redesignating
			 paragraphs (5) through (8) as paragraphs (3) through (6), respectively;
			 and
							(C)in paragraph (4)
			 (as redesignated by subparagraph (B)), by striking Subject to
			 subparagraphs (D) and (E) and inserting Subject to subparagraph
			 (D); and
							(4)in subsection
			 (d)—
							(A)in paragraph (2),
			 by striking subparagraph (E); and
							(B)in paragraph
			 (3)—
								(i)in
			 subparagraph (A)(ii), by striking Subject to subparagraph (B)(ii),
			 in and inserting In; and
								(ii)by
			 striking subparagraph (B) and inserting the following:
									
										(B)Maintenance of
				health opportunity account after becoming ineligible for public
				benefitNotwithstanding any other provision of law, if an account
				holder of a health opportunity account becomes ineligible for benefits under
				this title because of an increase in income or assets—
											(i)no
				additional contribution shall be made into the account under paragraph
				(2)(A)(i); and
											(ii)the account shall
				remain available to the account holder for 3 years after the date on which the
				individual becomes ineligible for such benefits for withdrawals under the same
				terms and conditions as if the account holder remained eligible for such
				benefits, and such withdrawals shall be treated as medical assistance in
				accordance with subsection
				(c)(4).
											.
								(b)Conforming
			 amendmentSection 613 of Public Law 111–3 is repealed.
					BOther
			 provisions
				531.Certain
			 exercise equipment and physical fitness programs treated as medical
			 care
					(a)In
			 generalSubsection (d) of section 213 is amended by adding at the
			 end the following new paragraph:
						
							(12)Exercise
				equipment and physical fitness programs
								(A)In
				generalThe term medical care shall include amounts
				paid—
									(i)to
				purchase or use equipment used in a program (including a self-directed program)
				of physical exercise,
									(ii)to participate,
				or receive instruction, in a program of physical exercise, and
									(iii)for membership
				dues in a fitness club the primary purpose of which is to provide access to
				equipment and facilities for physical exercise.
									(B)LimitationAmounts
				treated as medical care under subparagraph (A) shall not exceed $1,000 with
				respect to any individual for any taxable
				year.
								.
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					532.Certain
			 nutritional and dietary supplements to be treated as medical care
					(a)In
			 generalSubsection (d) of section 213, as amended by section 631,
			 is amended by adding at the end the following new paragraph:
						
							(13)Nutritional and
				dietary supplements
								(A)In
				generalThe term medical care shall include amounts
				paid to purchase herbs, vitamins, minerals, homeopathic remedies, meal
				replacement products, and other dietary and nutritional supplements.
								(B)LimitationAmounts
				treated as medical care under subparagraph (A) shall not exceed $1,000 with
				respect to any individual for any taxable year.
								(C)Meal replacement
				productFor purposes of this paragraph, the term meal
				replacement product means any product that—
									(i)is
				permitted to bear labeling making a claim described in section 403(r)(3) of the
				Federal Food, Drug, and Cosmetic Act, and
									(ii)is permitted to
				claim under such section that such product is low in fat and is a good source
				of protein, fiber, and multiple essential vitamins and
				minerals.
									.
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					533.Certain
			 provider fees to be treated as medical care
					(a)In
			 generalSubsection (d) of section 213, as amended by sections 631
			 and 632, is amended by adding at the end the following new paragraph:
						
							(14)Periodic
				provider feesThe term medical care shall include
				periodic fees paid to a primary physician, physician assistant, or nurse
				practitioner for the right to receive medical services on an as-needed
				basis.
							.
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					VICovering People
			 with Pre-Existing Conditions, Removing Annual and Lifetime Coverage Caps, and
			 Expanding Access to Care
			AMaking Health Care
			 Coverage Affordable for Every American 
				1Ensuring coverage
			 for individuals with preexisting conditions and multiple health care
			 needs
					601.Establish
			 universal access programs to improve high risk pools and reinsurance
			 markets
						(a)State
			 requirement
							(1)In
			 generalNot later than January 1, 2012, each State shall—
								(A)subject to
			 paragraph (3), operate—
									(i)a
			 qualified State reinsurance program described in subsection (b); or
									(ii)qualifying State
			 high risk pool described in subsection (c)(1); and
									(B)subject to
			 paragraph (3), apply to the operation of such a program from State funds an
			 amount equivalent to the portion of State funds derived from State premium
			 assessments (as defined by the Secretary) that are not otherwise used on State
			 health care programs.
								(2)Relation to
			 current qualified high risk pool program
								(A)States not
			 operating a qualified high risk poolIn the case of a State that is not
			 operating a current section 2745 qualified high risk pool as of the date of the
			 enactment of this Act—
									(i)the
			 State may only meet the requirement of paragraph (1) through the operation of a
			 qualified State reinsurance program described in subsection (b); and
									(ii)the
			 State’s operation of such a reinsurance program shall be treated, for purposes
			 of section 2745 of the Public Health Service Act, as the operation of a
			 qualified high risk pool described in such section.
									(B)State operating
			 a qualified high risk poolIn the case of a State that is
			 operating a current section 2745 qualified high risk pool as of the date of the
			 enactment of this Act—
									(i)as
			 of January 1, 2012, such a pool shall not be treated as a qualified high risk
			 pool under section 2745 of the Public Health Service Act unless the pool is a
			 qualifying State high risk pool described in subsection (c)(1); and
									(ii)the State may use premium assessment funds
			 described in paragraph (1)(B) to transition from operation of such a pool to
			 operation of a qualified State reinsurance program described in subsection
			 (b).
									(3)Application of
			 fundsIf the program or pool operated under paragraph (1)(A) is
			 in strong fiscal health, as determined in accordance with standards established
			 by the National Association of Insurance Commissioners and as approved by the
			 State Insurance Commissioner involved, the requirement of paragraph (1)(B)
			 shall be deemed to be met.
							(b)Qualified State
			 reinsurance program
							(1)In
			 generalFor purposes of this section, a qualified State
			 reinsurance program means a program operated by a State program that
			 provides reinsurance for health insurance coverage offered in the small group
			 market in accordance with the model for such a program established (as of the
			 date of the enactment of this Act).
							(2)Form of
			 programA qualified State reinsurance program may provide
			 reinsurance—
								(A)on a prospective
			 or retrospective basis; and
								(B)on a basis that
			 protects health insurance issuers against the annual aggregate spending of
			 their enrollees as well as purchase protection against individual catastrophic
			 costs.
								(3)Satisfaction of
			 HIPAA requirementA qualified State reinsurance program shall be
			 deemed, for purposes of section 2745 of the Public Health Service Act, to be a
			 qualified high risk pool under such section.
							(c)Qualifying State
			 high risk pool
							(1)In
			 generalA qualifying State high risk pool described in this
			 subsection means a current section 2745 qualified high risk pool that meets the
			 following requirements:
								(A)The pool must provide at least two coverage
			 options, one of which must be a high deductible health plan coupled with a
			 health savings account.
								(B)The pool must be funded with a stable
			 funding source.
								(C)The pool must
			 eliminate any waiting lists so that all eligible residents who are seeking
			 coverage through the pool should be allowed to receive coverage through the
			 pool.
								(D)The pool must
			 allow for coverage of individuals who, but for the 24-month disability waiting
			 period under section 226(b) of the Social Security Act, would be eligible for
			 Medicare during the period of such waiting period.
								(E)The pool must
			 limit the pool premiums to no more than 150 percent of the average premium for
			 applicable standard risk rates in that State.
								(F)The pool must
			 conduct education and outreach initiatives so that residents and brokers
			 understand that the pool is available to eligible residents.
								(G)The pool must
			 provide coverage for preventive services and disease management for chronic
			 diseases.
								(2)Verification of
			 citizenship or alien qualification
								(A)In
			 generalNotwithstanding any other provision of law, only citizens
			 and nationals of the United States shall be eligible to participate in a
			 qualifying State high risk pool that receives funds under section 2745 of the
			 Public Health Service Act or this section.
								(B)Condition of
			 participationAs a condition of a State receiving such funds, the
			 Secretary shall require the State to certify, to the satisfaction of the
			 Secretary, that such State requires all applicants for coverage in the
			 qualifying State high risk pool to provide satisfactory documentation of
			 citizenship or nationality in a manner consistent with section 1903(x) of the
			 Social Security Act.
								(C)RecordsThe
			 Secretary shall keep sufficient records such that a determination of
			 citizenship or nationality only has to be made once for any individual under
			 this paragraph.
								(3)Relation to
			 section 2745As of January 1,
			 2012, a pool shall not qualify as qualified high risk pool under section 2745
			 of the Public Health Service Act unless the pool is a qualifying State high
			 risk pool described in paragraph (1).
							(d)WaiversIn
			 order to accommodate new and innovative programs, the Secretary may waive such
			 requirements of this section for qualified State reinsurance programs and for
			 qualifying State high risk pools as the Secretary deems appropriate.
						(e)FundingIn addition to any other amounts
			 appropriated, there is appropriated to carry out section 2745 of the Public
			 Health Service Act (including through a program or pool described in subsection
			 (a)(1))—
							(1)$15,000,000,000
			 for the period of fiscal years 2012 through 2021; and
							(2)an additional $10,000,000,000 for the
			 period of fiscal years 2017 through 2021.
							(f)DefinitionsIn
			 this section:
							(1)Health insurance
			 coverage; health insurance issuerThe terms health
			 insurance coverage and health insurance issuer have the
			 meanings given such terms in section 2791 of the Public Health Service
			 Act.
							(2)Current section
			 2745 qualified high risk poolThe term current section 2745
			 qualified high risk pool has the meaning given the term qualified
			 high risk pool under section 2745(g) of the Public Health Service Act as
			 in effect as of the date of the enactment of this Act.
							(3)SecretaryThe
			 term Secretary means Secretary of Health and Human
			 Services.
							(4)Standard risk
			 rateThe term standard
			 risk rate means a rate that—
								(A)is determined
			 under the State high risk pool by considering the premium rates charged by
			 other health insurance issuers offering health insurance coverage to
			 individuals in the insurance market served;
								(B)is established
			 using reasonable actuarial techniques; and
								(C)reflects
			 anticipated claims experience and expenses for the coverage involved.
								(5)StateThe
			 term State means any of the 50 States or the District of
			 Columbia.
							602.Elimination of
			 certain requirements for guaranteed availability in individual market
						(a)In
			 generalSection 2741(b) of
			 the Public Health Service Act (42 U.S.C. 300gg–41(b)) is amended—
							(1)in paragraph
			 (1)—
								(A)by striking
			 (1)(A)
			 and inserting (1);
			 and
								(B)by striking
			 and (B) and all that follows up to the semicolon at the
			 end;
								(2)by adding
			 and at the end of paragraph (2);
							(3)in paragraph
			 (3)—
								(A)by striking
			 (1)(A) and inserting (1); and
								(B)by striking the
			 semicolon at the end and inserting a period; and
								(4)by striking
			 paragraphs (4) and (5).
							(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
						603.No annual or
			 lifetime spending caps
						(a)In
			 generalNotwithstanding any
			 other provision of law, a health insurance issuer (including an entity licensed
			 to sell insurance with respect to a State or group health plan) may not apply
			 an annual or lifetime aggregate spending cap on any health insurance coverage
			 or plan offered by such issuer. The restriction of the previous sentence shall
			 not apply with respect to a health insurance coverage or plan if, as of the
			 date of the enactment of this Act, it would result in a significant decrease in
			 access to benefits under the plan or would significantly increase premiums
			 under the plan.
						(b)ApplicationSubsection
			 (a) shall be enforced as if it were included as a provision in parts A and B of
			 title XXVII of the Public Health Service Act (as such title is in effect after
			 the date of repeal of Public Law 111–148 under section 101).
						604.Preventing unjust
			 cancellation of insurance coverage
						(a)Clarification
			 regarding application of guaranteed renewability of individual health insurance
			 coverageSection 2742 of the Public Health Service Act (42 U.S.C.
			 300gg–42) is amended—
							(1)in its heading, by
			 inserting , continuation in
			 force, including prohibition of rescission, after
			 Guaranteed
			 renewability;
							(2)in subsection (a),
			 by inserting , including without rescission, after
			 continue in force; and
							(3)in subsection
			 (b)(2), by inserting before the period at the end the following: ,
			 including intentional concealment of material facts regarding a health
			 condition related to the condition for which coverage is being
			 claimed.
							(b)Opportunity for
			 independent, external third party review in certain casesSubpart 1 of part B of title XXVII of the
			 Public Health Service Act is amended by adding at the end the following new
			 section:
							
								2746.Opportunity
				for independent, external third party review in certain cases
									(a)Notice and
				review rightIf a health insurance issuer determines to nonrenew
				or not continue in force, including rescind, health insurance coverage for an
				individual in the individual market on the basis described in section
				2742(b)(2) before such nonrenewal, discontinuation, or rescission, may take
				effect the issuer shall provide the individual with notice of such proposed
				nonrenewal, discontinuation, or rescission and an opportunity for a review of
				such determination by an independent, external third party under procedures
				specified by the Secretary.
									(b)Independent
				determinationIf the
				individual requests such review by an independent, external third party of a
				nonrenewal, discontinuation, or rescission of health insurance coverage, the
				coverage shall remain in effect until such third party determines that the
				coverage may be nonrenewed, discontinued, or rescinded under section
				2742(b)(2).
									.
						(c)Effective
			 dateThe amendments made by
			 this section shall apply after the date of the enactment of this Act with
			 respect to health insurance coverage issued before, on, or after such
			 date.
						2Reducing health
			 care premiums and the number of uninsured Americans
					611.State innovation
			 programs
						(a)Programs that
			 reduce the cost of health insurance premiums
							(1)Payments to
			 States
								(A)For premium
			 reductions in the small group marketIf the Secretary determines
			 that a State has reduced the average per capita premium for health insurance
			 coverage in the small group market in year 3, in year 6, or year 9 (as defined
			 in subsection (c)) below the premium baseline for such year (as defined
			 paragraph (2)), the Secretary shall pay the State an amount equal to the
			 product of—
									(i)bonus premium
			 percentage (as defined in paragraph (3)) for the State, market, and year;
			 and
									(ii)the maximum State premium payment amount
			 (as defined in paragraph (4)) for the State, market, and year.
									(B)For premium
			 reductions in the individual marketIf the Secretary determines that a State
			 has reduced the average per capita premium for health insurance coverage in the
			 individual market in year 3, in year 6, or in year 9 below the premium baseline
			 for such year, the Secretary shall pay the State an amount equal to the product
			 of—
									(i)bonus premium
			 percentage for the State, market, and year; and
									(ii)the
			 maximum State premium payment amount for the State, market, and year.
									(2)Premium
			 baselineFor purposes of this
			 subsection, the term premium baseline means, for a market in a
			 State—
								(A)for year 1, the
			 average per capita premiums for health insurance coverage in such market in the
			 State in such year; or
								(B)for a subsequent
			 year, the baseline for the market in the State for the previous year under this
			 paragraph increased by a percentage specified in accordance with a formula
			 established by the Secretary, in consultation with the Congressional Budget
			 Office and the Bureau of the Census, that takes into account at least the
			 following:
									(i)Growth
			 factorThe inflation in the costs of inputs to health care
			 services in the year.
									(ii)Historic
			 premium growth ratesHistoric growth rates, during the 10 years
			 before year 1, of per capita premiums for health insurance coverage.
									(iii)Demographic
			 considerationsHistoric average changes in the demographics of
			 the population covered that impact on the rate of growth of per capita health
			 care costs.
									(3)Bonus premium
			 percentage defined
								(A)In
			 generalFor purposes of this
			 subsection, the term bonus premium percentage means, for the small
			 group market or individual market in a State for a year, such percentage as
			 determined in accordance with the following table based on the State’s premium
			 performance level (as defined in subparagraph (B)) for such market and
			 year:
									
										
											
												The bonus premium percentage for a State is—For year 3 if
					 the premium performance level of the State is—For year 6 if the premium
					 performance level of the State is—For year 9 if the premium
					 performance level of the State is—
												
											
											
												100 percent at least 8.5% at least 11%at least 13.5% 
												
												50 percent at least 6.38%, but less
					 than 8.5%at least 10.38%, but less than 11%at least 12.88%, but
					 less than 13.5% 
												
												25 percent at least 4.25%, but less
					 than 6.38%  at least 9.75%, but less than 10.38% at least 12.25%, but
					 less than 12.88% 
												
												0 percentless than
					 4.25%less
					 than 9.75%less than 12.25%.
												
											
										
									
								(B)Premium
			 performance levelFor
			 purposes of this subsection, the term premium performance level
			 means, for a State, market, and year, the percentage reduction in the average
			 per capita premiums for health insurance coverage for the State, market, and
			 year, as compared to the premium baseline for such State, market, and
			 year.
								(4)Maximum State
			 premium payment amount definedFor purposes of this subsection,
			 the term maximum State premium payment amount means, for a State
			 for the small group market or the individual market for a year, the product
			 of—
								(A)the proportion (as
			 determined by the Secretary), of the number of nonelderly individuals lawfully
			 residing in all the States who are enrolled in health insurance coverage in the
			 respective market in the year, who are residents of the State; and
								(B)the amount
			 available for obligation from amounts appropriated under subsection (d) for
			 such market with respect to performance in such year.
								(5)Methodology for
			 calculating average per capita premiums
								(A)EstablishmentThe
			 Secretary shall establish, by rule and consistent with this subsection, a
			 methodology for computing the average per capita premiums for health insurance
			 coverage for the small group market and for the individual market in each State
			 for each year beginning with year 1.
								(B)AdjustmentsUnder such methodology, the Secretary shall
			 provide for the following adjustments (in a manner determined appropriate by
			 the Secretary):
									(i)Exclusion of
			 illegal aliensAn adjustment so as not to take into account
			 enrollees who are not lawfully present in the United States and their premium
			 costs.
									(ii)Treating State
			 premium subsidies as premium costsAn adjustment so as to
			 increase per capita premiums to remove the impact of premium subsidies made
			 directly by a State to reduce health insurance premiums.
									(6)Conditions of
			 paymentAs a condition of receiving a payment under paragraph
			 (1), a State must agree to submit aggregate, non-individually identifiable data
			 to the Secretary, in a form and manner specified by the Secretary, for use by
			 the Secretary to determine the State’s premium baseline and premium performance
			 level for purposes of this subsection.
							(b)Programs that
			 reduce the number of uninsured
							(1)In
			 generalIf the Secretary
			 determines that a State has reduced the percentage of uninsured nonelderly
			 residents in year 5, year 7, or year 9, below the uninsured baseline (as
			 defined in paragraph (2)) for the State for the year, the Secretary shall pay
			 the State an amount equal to the product of—
								(A)bonus uninsured
			 percentage (as defined in paragraph (3)) for the State and year; and
								(B)the maximum
			 uninsured payment amount (as defined in paragraph (4)) for the State and
			 year.
								(2)Uninsured
			 baseline
								(A)In
			 generalFor purposes of this subsection, and subject to
			 subparagraph (B), the term uninsured baseline means, for a State,
			 the percentage of nonelderly residents in the State who are uninsured in year
			 1.
								(B)AdjustmentThe
			 Secretary may, at the written request of a State, adjust the uninsured baseline
			 for States for a year to take into account unanticipated and exceptional
			 changes, such as an unanticipated migration, of nonelderly individuals into, or
			 out of, States in a manner that does not reflect substantially the proportion
			 of uninsured nonelderly residents in the States involved in year 1. Any such
			 adjustment shall only be done in a manner that does not result in the average
			 of the uninsured baselines for nonelderly residents for all States being
			 changed.
								(3)Bonus uninsured
			 percentage
								(A)Bonus uninsured
			 percentageFor purposes of
			 this subsection, the term bonus uninsured percentage means, for a
			 State for a year, such percentage as determined in accordance with the
			 following table, based on the uninsured performance level (as defined in
			 subparagraph (B)) for such State and year:
									
										
											
												The bonus uninsured percentage for a State is—For year 5 if
					 the uninsured performance level of the State is—For year 7 if the uninsured
					 performance level of the State is—For year 9 if the uninsured
					 performance level of the State is—
												
											
											
												100 percent at least 10%
					 at least
					 15%at least
					 20% 
												
												50 percent at least 7.5% but less
					 than 10%at least 13.75% but less than 15% at least 18.75% but
					 less than 20%
												
												25 percent at least 5% but less
					 than 7.5%at
					 least 12.5% but less than 13.75%at least 17.5% but less than 18.75%
												
												0 percentless than
					 5%less
					 than 12.5%less than 17.5%.
												
											
										
									
								(B)Uninsured
			 performance levelFor
			 purposes of this subsection, the term uninsured performance level
			 means, for a State for a year, the reduction (expressed as a percentage) in the
			 percentage of uninsured nonelderly residents in such State in the year as
			 compared to the uninsured baseline for such State for such year.
								(4)Maximum State
			 uninsured payment amount definedFor purposes of this subsection,
			 the term maximum State uninsured payment amount means, for a State
			 for a year, the product of—
								(A)the proportion (as
			 determined by the Secretary), of the number of uninsured nonelderly individuals
			 lawfully residing in all the States in the year, who are residents of the
			 State; and
								(B)the amount
			 available for obligation under this subsection from amounts appropriated under
			 subsection (d) with respect to performance in such year.
								(5)Methodology for
			 computing the percentage of uninsured nonelderly residents in a State
								(A)EstablishmentThe
			 Secretary shall establish, by rule and consistent with this subsection, a
			 methodology for computing the percentage of nonelderly residents in a State who
			 are uninsured in each year beginning with year 1.
								(B)Rules
									(i)Treatment of
			 uninsuredSuch methodology
			 shall treat as uninsured those residents who do not have health insurance
			 coverage or other creditable coverage (as defined in section 9801(c)(1) of the
			 Internal Revenue Code of 1986), except that such methodology shall rely upon
			 data on the nonelderly and uninsured populations within each State in such year
			 provided through population surveys conducted by federal agencies.
									(ii)Limitation to
			 nonelderlySuch methodology shall exclude individuals who are 65
			 years of age or older.
									(iii)Exclusion of
			 illegal aliensSuch
			 methodology shall exclude individuals not lawfully present in the United
			 States.
									(6)Conditions of
			 paymentAs a condition of
			 receiving a payment under paragraph (1), a State must agree to submit
			 aggregate, non-individually identifiable data to the Secretary, in a form and
			 manner specified by the Secretary, for use by the Secretary in determining the
			 State’s uninsured baseline and uninsured performance level for purposes of this
			 subsection.
							(c)DefinitionsFor
			 purposes of this section:
							(1)Group health
			 planThe term group health plan has the meaning
			 given such term in section 9832(a) of the Internal Revenue Code of 1986.
							(2)Health insurance
			 coverageThe term health insurance coverage has the
			 meaning given such term in section 9832(b)(1) of the Internal Revenue Code of
			 1986.
							(3)Individual
			 marketExcept as the Secretary may otherwise provide in the case
			 of group health plans that have fewer than 2 participants as current employees
			 on the first day of a plan year, the term individual market means
			 the market for health insurance coverage offered to individuals other than in
			 connection with a group health plan.
							(4)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
							(5)Small group
			 marketThe term small group market means the market
			 for health insurance coverage under which individuals obtain health insurance
			 coverage (directly or through any arrangement) on behalf of themselves (and
			 their dependents) through a group health plan maintained by an employer who
			 employed on average at least 2 but not more than 50 employees on business days
			 during a calendar year.
							(6)StateThe term State means any of
			 the 50 States and the District of Columbia.
							(7)YearsThe
			 terms year 1, year 2, year 3, and
			 similar subsequently numbered years mean 2012, 2013, 2014, and subsequent
			 sequentially numbered years.
							(d)Appropriations;
			 payments
							(1)Payments for
			 reductions in cost of health insurance coverage
								(A)Small group
			 market
									(i)In
			 generalFrom any funds in the
			 Treasury not otherwise appropriated, there is appropriated for payments under
			 subsection (a)(1)(A)—
										(I)$18,000,000,000 with respect to performance
			 in year 3;
										(II)$5,000,000,000 with respect to performance
			 in year 6; and
										(III)$2,000,000,000 with respect to performance
			 in year 9.
										(ii)Availability of
			 appropriated fundsFunds appropriated under clause (i) shall
			 remain available until expended.
									(B)Individual
			 market
									(i)In
			 generalSubject to clause
			 (ii), from any funds in the Treasury not otherwise appropriated, there is
			 appropriated for payments under subsection (a)(1)(B)—
										(I)$7,000,000,000
			 with respect to performance in year 3;
										(II)$2,000,000,000 with respect to performance
			 in year 6; and
										(III)$1,000,000,000 with respect to performance
			 in year 9.
										(ii)Availability of
			 appropriated fundsOf the
			 funds appropriated under clause (i) that are not expended or obligated by the
			 end of the year following the year for which the funds are appropriated—
										(I)75 percent shall
			 remain available until expended for payments under subsection (a)(1)(B);
			 and
										(II)25 percent shall
			 remain available until expended for payments under subsection (a)(1)(A).
										(2)Payments for
			 reductions in the percentage of uninsured
								(A)In
			 generalFrom any funds in the
			 Treasury not otherwise appropriated, there is appropriated for payments under
			 subsection (b)(1)—
									(i)$10,000,000,000
			 with respect to performance in year 5;
									(ii)$3,000,000,000 with respect to performance
			 in year 7; and
									(iii)$2,000,000,000 with respect to performance
			 in year 9.
									(B)Availability of
			 appropriated fundsFunds appropriated under subparagraph (A)
			 shall remain available until expended.
								(3)Payment
			 timingPayments under this section shall be made in a form and
			 manner specified by the Secretary in the year after the performance year
			 involved.
							612.Health plan
			 finders
						(a)State plan
			 findersNot later than 12 months after the date of the enactment
			 of this Act, each State may contract with a private entity to develop and
			 operate a plan finder website (referred to in this section as a State
			 plan finder) which shall provide information to individuals in such
			 State on plans of health insurance coverage that are available to individuals
			 in such State (in this section referred to as a health insurance
			 plan). Such State may not operate a plan finder itself.
						(b)Multi-State plan
			 finders
							(1)In
			 generalA private entity may operate a multi-State finder that
			 operates under this section in the States involved in the same manner as a
			 State plan finder would operate in a single State.
							(2)Sharing of
			 informationStates shall
			 regulate the manner in which data is shared between plan finders to ensure
			 consistency and accuracy in the information about health insurance plans
			 contained in such finders.
							(c)Requirements for
			 plan findersEach plan finder shall meet the following
			 requirements:
							(1)The plan finder
			 shall ensure that each health insurance plan in the plan finder meets the
			 requirements for such plans under subsection (d).
							(2)The plan finder
			 shall present complete information on the costs and benefits of health
			 insurance plans (including information on monthly premium, copayments, and
			 deductibles) in a uniform manner that—
								(A)uses the standard
			 definitions developed under paragraph (3); and
								(B)is designed to
			 allow consumers to easily compare such plans.
								(3)The plan finder
			 shall be available on the Internet and accessible to all individuals in the
			 State or, in the case of a multi-State plan finder, in all States covered by
			 the multi-State plan finder.
							(4)The plan finder
			 shall allow consumers to search and sort data on the health insurance plans in
			 the plan finder on criteria such as coverage of specific benefits (such as
			 coverage of disease management services or pediatric care services), as well as
			 data available on quality.
							(5)The plan finder
			 shall meet all relevant State laws and regulations, including laws and
			 regulations related to the marketing of insurance products. In the case of a
			 multi-State plan finder, the finder shall meet such laws and regulations for
			 all of the States involved.
							(6)The plan finder shall meet solvency,
			 financial, and privacy requirements established by the State or States in which
			 the plan finder operates or the Secretary for multi-State finders.
							(7)The plan finder
			 and the employees of the plan finder shall be appropriately licensed in the
			 State or States in which the plan finder operates, if such licensure is
			 required by such State or States.
							(8)Notwithstanding
			 subsection (f)(1), the plan finder shall assist individuals who are eligible
			 for the Medicaid program under title XIX of the Social Security Act or State
			 Children’s Health Insurance Program under title XXI of such Act by including
			 information on Medicaid options, eligibility, and how to enroll.
							(d)Requirements for
			 plans participating in a plan finder
							(1)In
			 generalEach State shall ensure that health insurance plans
			 participating in the State plan finder or in a multi-State plan finder meet the
			 requirements of paragraph (2) (relating to adequacy of insurance coverage,
			 consumer protection, and financial strength).
							(2)Specific
			 requirementsIn order to participate in a plan finder, a health
			 insurance plan must meet all of the following requirements, as determined by
			 each State in which such plan operates:
								(A)The health
			 insurance plan shall be actuarially sound.
								(B)The health insurance plan may not have a
			 history of abusive policy rescissions.
								(C)The health insurance plan shall meet
			 financial and solvency requirements.
								(D)The health insurance plan shall
			 disclose—
									(i)all
			 financial arrangements involving the sale and purchase of health insurance,
			 such as the payment of fees and commissions; and
									(ii)such arrangements
			 may not be abusive.
									(E)The health insurance plan shall maintain
			 electronic health records that comply with the requirements of the American
			 Recovery and Reinvestment Act of 2009 (Public Law 111–5) related to electronic
			 health records.
								(F)The health
			 insurance plan shall make available to plan enrollees via the finder, whether
			 by information provided to the finder or by a website link directing the
			 enrollee from the finder to the health insurance plan website, data that
			 includes the price and cost to the individual of services offered by a provider
			 according to the terms and conditions of the health plan. Data described in
			 this paragraph is not made public by the finder, only made available to the
			 individual once enrolled in the health plan.
								(e)Prohibitions
							(1)Direct
			 EnrollmentThe State plan finder may not directly enroll
			 individuals in health insurance plans.
							(2)Conflicts of
			 interest
								(A)CompaniesA
			 health insurance issuer offering a health insurance plan through a plan finder
			 may not—
									(i)be
			 the private entity developing and maintaining a plan finder under subsections
			 (a) and (b); or
									(ii)have an ownership
			 interest in such private entity or in the plan finder.
									(B)IndividualsAn individual employed by a health
			 insurance issuer offering a health insurance plan through a plan finder may not
			 serve as a director or officer for—
									(i)the
			 private entity developing and maintaining a plan finder under subsections (a)
			 and (b); or
									(ii)the
			 plan finder.
									(f)ConstructionNothing
			 in this section shall be construed to allow the Secretary authority to regulate
			 benefit packages or to prohibit health insurance brokers and agents
			 from—
							(1)utilizing the plan
			 finder for any purpose; or
							(2)marketing or
			 offering health insurance products.
							(g)Plan finder
			 definedFor purposes of this
			 section, the term plan finder means a State plan finder under
			 subsection (a) or a multi-State plan finder under subsection (b).
						(h)State
			 definedIn this section, the term State has the
			 meaning given such term for purposes of title XIX of the Social Security
			 Act.
						613.Administrative
			 simplification
						(a)Operating Rules
			 for Health Information Transactions
							(1)Definition of
			 operating rulesSection 1171 of the Social Security Act (42
			 U.S.C. 1320d) is amended by adding at the end the following:
								
									(9)Operating
				rulesThe term operating rules means the necessary
				business rules and guidelines for the electronic exchange of information that
				are not defined by a standard or its implementation specifications as adopted
				for purposes of this
				part.
									.
							(2)Operating rules
			 and complianceSection 1173 of the Social Security Act (42 U.S.C.
			 1320d–2) is amended—
								(A)in subsection
			 (a)(2), by adding at the end the following new subparagraph:
									
										(J)Electronic funds
				transfers.
										;
				and
								(B)by adding at the
			 end the following new subsections:
									
										(g)Operating
				rules
											(1)In
				generalThe Secretary shall adopt a single set of operating rules
				for each transaction described in subsection (a)(2) with the goal of creating
				as much uniformity in the implementation of the electronic standards as
				possible. Such operating rules shall be consensus-based and reflect the
				necessary business rules affecting health plans and health care providers and
				the manner in which they operate pursuant to standards issued under Health
				Insurance Portability and Accountability Act of 1996.
											(2)Operating rules
				developmentIn adopting operating rules under this subsection,
				the Secretary shall rely on recommendations for operating rules developed by a
				qualified nonprofit entity, as selected by the Secretary, that meets the
				following requirements:
												(A)The entity focuses
				its mission on administrative simplification.
												(B)The entity
				demonstrates an established multi-stakeholder and consensus-based process for
				development of operating rules, including representation by or participation
				from health plans, health care providers, vendors, relevant Federal agencies,
				and other standard development organizations.
												(C)The entity has
				established a public set of guiding principles that ensure the operating rules
				and process are open and transparent.
												(D)The entity
				coordinates its activities with the HIT Policy Committee and the HIT Standards
				Committee (as established under title XXX of the Public Health Service Act) and
				complements the efforts of the Office of the National Healthcare Coordinator
				and its related health information exchange goals.
												(E)The entity
				incorporates national standards, including the transaction standards issued
				under Health Insurance Portability and Accountability Act of 1996.
												(F)The entity
				supports nondiscrimination and conflict of interest policies that demonstrate a
				commitment to open, fair, and nondiscriminatory practices.
												(G)The entity allows
				for public review and updates of the operating rules.
												(3)Review and
				recommendationsThe National Committee on Vital and Health
				Statistics shall—
												(A)review the
				operating rules developed by a nonprofit entity described under paragraph
				(2);
												(B)determine whether
				such rules represent a consensus view of the health care industry and are
				consistent with and do not alter current standards;
												(C)evaluate whether
				such rules are consistent with electronic standards adopted for health
				information technology; and
												(D)submit to the
				Secretary a recommendation as to whether the Secretary should adopt such
				rules.
												(4)Implementation
												(A)In
				generalThe Secretary shall adopt operating rules under this
				subsection, by regulation in accordance with subparagraph (C), following
				consideration of the rules developed by the non-profit entity described in
				paragraph (2) and the recommendation submitted by the National Committee on
				Vital and Health Statistics under paragraph (3)(D) and having ensured
				consultation with providers.
												(B)Adoption
				requirements; effective dates
													(i)Eligibility for
				a health plan and health claim statusThe set of operating rules
				for transactions for eligibility for a health plan and health claim status
				shall be adopted not later than July 1, 2013, in a manner ensuring that such
				rules are effective not later than January 1, 2015, and may allow for the use
				of a machine readable identification card.
													(ii)Electronic
				funds transfers and health care payment and remittance adviceThe
				set of operating rules for electronic funds transfers and health care payment
				and remittance advice shall be adopted not later than July 1, 2014, in a manner
				ensuring that such rules are effective not later than January 1, 2016.
													(iii)Other
				completed transactionsThe set of operating rules for the
				remainder of the completed transactions described in subsection (a)(2),
				including health claims or equivalent encounter information, enrollment and
				disenrollment in a health plan, health plan premium payments, and referral
				certification and authorization, shall be adopted not later than July 1, 2016,
				in a manner ensuring that such rules are effective not later than January 1,
				2018.
													(C)Expedited
				rulemakingThe Secretary shall promulgate an interim final rule
				applying any standard or operating rule recommended by the National Committee
				on Vital and Health Statistics pursuant to paragraph (3). The Secretary shall
				accept public comments on any interim final rule published under this
				subparagraph for 60 days after the date of such publication.
												(h)Compliance
											(1)Health plan
				certification
												(A)Eligibility for
				a health plan, health claim status, electronic funds transfers, health care
				payment and remittance adviceNot later than December 31, 2015, a
				health plan shall file a statement with the Secretary, in such form as the
				Secretary may require, certifying that the data and information systems for
				such plan are in compliance with any applicable standards (as described under
				paragraph (7) of section 1171) and operating rules (as described under
				paragraph (9) of such section) for electronic funds transfers, eligibility for
				a health plan, health claim status, and health care payment and remittance
				advice, respectively.
												(B)Other completed
				transactionsNot later than December 31, 2017, a health plan
				shall file a statement with the Secretary, in such form as the Secretary may
				require, certifying that the data and information systems for such plan are in
				compliance with any applicable standards and operating rules for the remainder
				of the completed transactions described in subsection (a)(2), including health
				claims or equivalent encounter information, enrollment and disenrollment in a
				health plan, health plan premium payments, and referral certification and
				authorization, respectively. A health plan shall provide the same level of
				documentation to certify compliance with such transactions as is required to
				certify compliance with the transactions specified in subparagraph (A).
												(2)Documentation of
				complianceA health plan shall provide the Secretary, in such
				form as the Secretary may require, with adequate documentation of compliance
				with the standards and operating rules described under paragraph (1). A health
				plan shall not be considered to have provided adequate documentation and shall
				not be certified as being in compliance with such standards, unless the health
				plan—
												(A)demonstrates to
				the Secretary that the plan conducts the electronic transactions specified in
				paragraph (1) in a manner that fully complies with the regulations of the
				Secretary; and
												(B)provides
				documentation showing that the plan has completed end-to-end testing for such
				transactions with their partners, such as hospitals and physicians.
												(3)Service
				contractsA health plan shall be required to comply with any
				applicable certification and compliance requirements (and provide the Secretary
				with adequate documentation of such compliance) under this subsection for any
				entities that provide services pursuant to a contract with such health
				plan.
											(4)Certification by
				outside entityThe Secretary may contract with an independent,
				outside entity to certify that a health plan has complied with the requirements
				under this subsection, provided that the certification standards employed by
				such entities are in accordance with any standards or rules issued by the
				Secretary.
											(5)Compliance with
				revised standards and rulesA health plan (including entities
				described under paragraph (3)) shall comply with the certification and
				documentation requirements under this subsection for any interim final rule
				promulgated by the Secretary under subsection (i) that amends any standard or
				operating rule described under paragraph (1) of this subsection. A health plan
				shall comply with such requirements not later than the effective date of the
				applicable interim final rule.
											(6)Audits of health
				plansThe Secretary shall conduct periodic audits to ensure that
				health plans (including entities described under paragraph (3)) are in
				compliance with any standards and operating rules that are described under
				paragraph (1).
											(i)Review and
				amendment of standards and rules
											(1)EstablishmentNot
				later than January 1, 2016, the Secretary shall establish a review committee
				(as described under paragraph (4)).
											(2)Evaluations and
				Reports
												(A)HearingsNot
				later than April 1, 2016, and not less than biennially thereafter, the
				Secretary, acting through the review committee, shall conduct hearings to
				evaluate and review the existing standards and operating rules established
				under this section.
												(B)ReportNot
				later than July 1, 2016, and not less than biennially thereafter, the review
				committee shall provide recommendations for updating and improving such
				standards and rules. The review committee shall recommend a single set of
				operating rules per transaction standard and maintain the goal of creating as
				much uniformity as possible in the implementation of the electronic
				standards.
												(3)Interim final
				rulemaking
												(A)In
				generalAny recommendations to amend existing standards and
				operating rules that have been approved by the review committee and reported to
				the Secretary under paragraph (2)(B) shall be adopted by the Secretary through
				promulgation of an interim final rule not later than 90 days after receipt of
				the committee's report.
												(B)Public
				comment
													(i)Public comment
				periodThe Secretary shall accept public comments on any interim
				final rule published under this paragraph for 60 days after the date of such
				publication.
													(ii)Effective
				dateThe effective date of any amendment to existing standards or
				operating rules that is adopted through an interim final rule published under
				this paragraph shall be 25 months following the close of such public comment
				period.
													(4)Review
				committee
												(A)DefinitionFor
				the purposes of this subsection, the term review committee means a
				committee within the Department of Health and Human services that has been
				designated by the Secretary to carry out this subsection, including—
													(i)the National
				Committee on Vital and Health Statistics; or
													(ii)any appropriate
				committee as determined by the Secretary.
													(B)Coordination of
				HIT StandardsIn developing recommendations under this
				subsection, the review committee shall consider the standards approved by the
				Office of the National Coordinator for Health Information Technology.
												(j)Penalties
											(1)Penalty
				fee
												(A)In
				generalNot later than April 1, 2016, and annually thereafter,
				the Secretary shall assess a penalty fee (as determined under subparagraph (B))
				against a health plan that has failed to meet the requirements under subsection
				(h) with respect to certification and documentation of compliance with the
				standards (and their operating rules) as described under paragraph (1) of such
				subsection.
												(B)Fee
				amountSubject to subparagraphs (C), (D), and (E), the Secretary
				shall assess a penalty fee against a health plan in the amount of $1 per
				covered life until certification is complete. The penalty shall be assessed per
				person covered by the plan for which its data systems for major medical
				policies are not in compliance and shall be imposed against the health plan for
				each day that the plan is not in compliance with the requirements under
				subsection (h).
												(C)Additional
				penalty for misrepresentationA health plan that knowingly
				provides inaccurate or incomplete information in a statement of certification
				or documentation of compliance under subsection (h) shall be subject to a
				penalty fee that is double the amount that would otherwise be imposed under
				this subsection.
												(D)Annual fee
				increaseThe amount of the penalty fee imposed under this
				subsection shall be increased on an annual basis by the annual percentage
				increase in total national health care expenditures, as determined by the
				Secretary.
												(E)Penalty
				limitA penalty fee assessed against a health plan under this
				subsection shall not exceed, on an annual basis—
													(i)an
				amount equal to $20 per covered life under such plan; or
													(ii)an amount equal
				to $40 per covered life under the plan if such plan has knowingly provided
				inaccurate or incomplete information (as described under subparagraph
				(C)).
													(F)Determination of
				covered individualsThe Secretary shall determine the number of
				covered lives under a health plan based upon the most recent statements and
				filings that have been submitted by such plan to the Securities and Exchange
				Commission.
												(2)Notice and
				Dispute ProcedureThe Secretary shall establish a procedure for
				assessment of penalty fees under this subsection that provides a health plan
				with reasonable notice and a dispute resolution procedure prior to provision of
				a notice of assessment by the Secretary of the Treasury (as described under
				paragraph (4)(B)).
											(3)Penalty fee
				reportNot later than May 1, 2016, and annually thereafter, the
				Secretary shall provide the Secretary of the Treasury with a report identifying
				those health plans that have been assessed a penalty fee under this
				subsection.
											(4)Collection of
				penalty fee
												(A)In
				GeneralThe Secretary of the Treasury, acting through the
				Financial Management Service, shall administer the collection of penalty fees
				from health plans that have been identified by the Secretary in the penalty fee
				report provided under paragraph (3).
												(B)NoticeNot
				later than August 1, 2016, and annually thereafter, the Secretary of the
				Treasury shall provide notice to each health plan that has been assessed a
				penalty fee by the Secretary under this subsection. Such notice shall include
				the amount of the penalty fee assessed by the Secretary and the due date for
				payment of such fee to the Secretary of the Treasury (as described in
				subparagraph (C)).
												(C)Payment due
				datePayment by a health plan for a penalty fee assessed under
				this subsection shall be made to the Secretary of the Treasury not later than
				November 1, 2016, and annually thereafter.
												(D)Unpaid penalty
				feesAny amount of a penalty fee assessed against a health plan
				under this subsection for which payment has not been made by the due date
				provided under subparagraph (C) shall be—
													(i)increased by the
				interest accrued on such amount, as determined pursuant to the underpayment
				rate established under section 6601 of the Internal Revenue Code of 1986;
				and
													(ii)treated as a
				past-due, legally enforceable debt owed to a Federal agency for purposes of
				section 6402(d) of the Internal Revenue Code of 1986.
													(E)Administrative
				feesAny fee charged or allocated for collection activities
				conducted by the Financial Management Service will be passed on to a health
				plan on a pro-rata basis and added to any penalty fee collected from the
				plan.
												.
								(b)Promulgation of
			 rules
							(1)Unique health
			 plan identifierThe Secretary shall promulgate a final rule to
			 establish a unique health plan identifier (as described in section 1173(b) of
			 the Social Security Act (42 U.S.C. 1320d–2(b))) based on the input of the
			 National Committee of Vital and Health Statistics. The Secretary may do so on
			 an interim final basis and such rule shall be effective not later than October
			 1, 2014.
							(2)Electronic funds
			 transferThe Secretary shall promulgate a final rule to establish
			 a standard for electronic funds transfers (as described in section
			 1173(a)(2)(J) of the Social Security Act, as added by subsection (a)(2)(A)).
			 The Secretary may do so on an interim final basis and shall adopt such standard
			 not later than January 1, 2014, in a manner ensuring that such standard is
			 effective not later than January 1, 2016.
							(c)Expansion of
			 electronic transactions in MedicareSection 1862(a) of the Social
			 Security Act (42 U.S.C. 1395y(a)) is amended—
							(1)in paragraph (23),
			 by striking the or at the end;
							(2)in paragraph (24),
			 by striking the period and inserting ; or; and
							(3)by inserting after
			 paragraph (24) the following new paragraph:
								
									(25)not later than January 1, 2016, for which
				the payment is other than by electronic funds transfer (EFT) or an electronic
				remittance in a form as specified in ASC X12 835 Health Care Payment and
				Remittance Advice or subsequent
				standard.
									.
							(d)Medicare and
			 medicaid compliance reportsNot later than July 1, 2015, the
			 Secretary of Health and Human Services shall submit a report to the chairs and
			 ranking members of the Committee on Ways and Means and the Committee on Energy
			 and Commerce of the House of Representatives and the chairs and ranking members
			 of the Committee on Health, Education, Labor, and Pensions and the Committee on
			 Finance of the Senate on the extent to which the Medicare program and providers
			 that serve beneficiaries under that program, and State Medicaid programs and
			 providers that serve beneficiaries under those programs, transact
			 electronically in accordance with transaction standards issued under the Health
			 Insurance Portability and Accountability Act of 1996, part C of title XI of the
			 Social Security Act, and regulations promulgated under such Acts.
						BImproving Access
			 to Health Care 
				1Expanding Access
			 and Lowering Costs for Small Businesses
					620.Short
			 titleThis chapter may be
			 cited as the Small Business Health Fairness Act of 2011.
					621.Rules governing
			 association health plans
						(a)In
			 GeneralSubtitle B of title I
			 of the Employee Retirement Income Security Act
			 of 1974 is amended by adding after part 7 the following new
			 part:
							
								8RULES GOVERNING
				ASSOCIATION HEALTH PLANS
									801.Association
				health plans
										(a)In
				GeneralFor purposes of this part, the term association
				health plan means a group health plan whose sponsor is (or is deemed
				under this part to be) described in subsection (b).
										(b)SponsorshipThe
				sponsor of a group health plan is described in this subsection if such
				sponsor—
											(1)is organized and
				maintained in good faith, with a constitution and bylaws specifically stating
				its purpose and providing for periodic meetings on at least an annual basis, as
				a bona fide trade association, a bona fide industry association (including a
				rural electric cooperative association or a rural telephone cooperative
				association), a bona fide professional association, or a bona fide chamber of
				commerce (or similar bona fide business association, including a corporation or
				similar organization that operates on a cooperative basis (within the meaning
				of section 1381 of the Internal Revenue Code of 1986)), for substantial
				purposes other than that of obtaining or providing medical care;
											(2)is established as
				a permanent entity which receives the active support of its members and
				requires for membership payment on a periodic basis of dues or payments
				necessary to maintain eligibility for membership in the sponsor; and
											(3)does not condition
				membership, such dues or payments, or coverage under the plan on the basis of
				health status-related factors with respect to the employees of its members (or
				affiliated members), or the dependents of such employees, and does not
				condition such dues or payments on the basis of group health plan
				participation.
											Any
				sponsor consisting of an association of entities which meet the requirements of
				paragraphs (1), (2), and (3) shall be deemed to be a sponsor described in this
				subsection.802.Certification
				of association health plans
										(a)In
				GeneralThe applicable authority shall prescribe by regulation a
				procedure under which, subject to subsection (b), the applicable authority
				shall certify association health plans which apply for certification as meeting
				the requirements of this part.
										(b)StandardsUnder
				the procedure prescribed pursuant to subsection (a), in the case of an
				association health plan that provides at least one benefit option which does
				not consist of health insurance coverage, the applicable authority shall
				certify such plan as meeting the requirements of this part only if the
				applicable authority is satisfied that the applicable requirements of this part
				are met (or, upon the date on which the plan is to commence operations, will be
				met) with respect to the plan.
										(c)Requirements
				Applicable to Certified PlansAn association health plan with
				respect to which certification under this part is in effect shall meet the
				applicable requirements of this part, effective on the date of certification
				(or, if later, on the date on which the plan is to commence operations).
										(d)Requirements for
				Continued CertificationThe applicable authority may provide by
				regulation for continued certification of association health plans under this
				part.
										(e)Class
				Certification for Fully Insured PlansThe applicable authority
				shall establish a class certification procedure for association health plans
				under which all benefits consist of health insurance coverage. Under such
				procedure, the applicable authority shall provide for the granting of
				certification under this part to the plans in each class of such association
				health plans upon appropriate filing under such procedure in connection with
				plans in such class and payment of the prescribed fee under section
				807(a).
										(f)Certification of
				Self-Insured Association Health PlansAn association health plan
				which offers one or more benefit options which do not consist of health
				insurance coverage may be certified under this part only if such plan consists
				of any of the following:
											(1)a plan which
				offered such coverage on the date of the enactment of the
				Small Business Health Fairness Act of
				2011,
											(2)a plan under which
				the sponsor does not restrict membership to one or more trades and businesses
				or industries and whose eligible participating employers represent a broad
				cross-section of trades and businesses or industries, or
											(3)a plan whose
				eligible participating employers represent one or more trades or businesses, or
				one or more industries, consisting of any of the following: agriculture;
				equipment and automobile dealerships; barbering and cosmetology; certified
				public accounting practices; child care; construction; dance, theatrical and
				orchestra productions; disinfecting and pest control; financial services;
				fishing; food service establishments; hospitals; labor organizations; logging;
				manufacturing (metals); mining; medical and dental practices; medical
				laboratories; professional consulting services; sanitary services;
				transportation (local and freight); warehousing; wholesaling/distributing; or
				any other trade or business or industry which has been indicated as having
				average or above-average risk or health claims experience by reason of State
				rate filings, denials of coverage, proposed premium rate levels, or other means
				demonstrated by such plan in accordance with regulations.
											803.Requirements
				relating to sponsors and boards of trustees
										(a)SponsorThe
				requirements of this subsection are met with respect to an association health
				plan if the sponsor has met (or is deemed under this part to have met) the
				requirements of section 801(b) for a continuous period of not less than 3 years
				ending with the date of the application for certification under this
				part.
										(b)Board of
				TrusteesThe requirements of this subsection are met with respect
				to an association health plan if the following requirements are met:
											(1)Fiscal
				controlThe plan is operated, pursuant to a trust agreement, by a
				board of trustees which has complete fiscal control over the plan and which is
				responsible for all operations of the plan.
											(2)Rules of
				operation and financial controlsThe board of trustees has in
				effect rules of operation and financial controls, based on a 3-year plan of
				operation, adequate to carry out the terms of the plan and to meet all
				requirements of this title applicable to the plan.
											(3)Rules governing
				relationship to participating employers and to contractors
												(A)Board
				membership
													(i)In
				generalExcept as provided in clauses (ii) and (iii), the members
				of the board of trustees are individuals selected from individuals who are the
				owners, officers, directors, or employees of the participating employers or who
				are partners in the participating employers and actively participate in the
				business.
													(ii)Limitation
														(I)General
				ruleExcept as provided in subclauses (II) and (III), no such
				member is an owner, officer, director, or employee of, or partner in, a
				contract administrator or other service provider to the plan.
														(II)Limited
				exception for providers of services solely on behalf of the
				sponsorOfficers or employees of a sponsor which is a service
				provider (other than a contract administrator) to the plan may be members of
				the board if they constitute not more than 25 percent of the membership of the
				board and they do not provide services to the plan other than on behalf of the
				sponsor.
														(III)Treatment of
				providers of medical careIn the case of a sponsor which is an
				association whose membership consists primarily of providers of medical care,
				subclause (I) shall not apply in the case of any service provider described in
				subclause (I) who is a provider of medical care under the plan.
														(iii)Certain plans
				excludedClause (i) shall not apply to an association health plan
				which is in existence on the date of the enactment of the
				Small Business Health Fairness Act of
				2011.
													(B)Sole
				authorityThe board has sole authority under the plan to approve
				applications for participation in the plan and to contract with a service
				provider to administer the day-to-day affairs of the plan.
												(c)Treatment of
				Franchise NetworksIn the case of a group health plan which is
				established and maintained by a franchiser for a franchise network consisting
				of its franchisees—
											(1)the requirements
				of subsection (a) and section 801(a) shall be deemed met if such requirements
				would otherwise be met if the franchiser were deemed to be the sponsor referred
				to in section 801(b), such network were deemed to be an association described
				in section 801(b), and each franchisee were deemed to be a member (of the
				association and the sponsor) referred to in section 801(b); and
											(2)the requirements
				of section 804(a)(1) shall be deemed met.
											The
				Secretary may by regulation define for purposes of this subsection the terms
				franchiser, franchise network, and
				franchisee.804.Participation
				and coverage requirements
										(a)Covered
				Employers and IndividualsThe requirements of this subsection are
				met with respect to an association health plan if, under the terms of the
				plan—
											(1)each participating
				employer must be—
												(A)a member of the
				sponsor,
												(B)the sponsor,
				or
												(C)an affiliated
				member of the sponsor with respect to which the requirements of subsection (b)
				are met,
												except
				that, in the case of a sponsor which is a professional association or other
				individual-based association, if at least one of the officers, directors, or
				employees of an employer, or at least one of the individuals who are partners
				in an employer and who actively participates in the business, is a member or
				such an affiliated member of the sponsor, participating employers may also
				include such employer; and(2)all individuals
				commencing coverage under the plan after certification under this part must
				be—
												(A)active or retired
				owners (including self-employed individuals), officers, directors, or employees
				of, or partners in, participating employers; or
												(B)the beneficiaries
				of individuals described in subparagraph (A).
												(b)Coverage of
				Previously Uninsured EmployeesIn the case of an association
				health plan in existence on the date of the enactment of the
				Small Business Health Fairness Act of
				2011, an affiliated member of the sponsor of the plan may be
				offered coverage under the plan as a participating employer only if—
											(1)the affiliated
				member was an affiliated member on the date of certification under this part;
				or
											(2)during the
				12-month period preceding the date of the offering of such coverage, the
				affiliated member has not maintained or contributed to a group health plan with
				respect to any of its employees who would otherwise be eligible to participate
				in such association health plan.
											(c)Individual
				Market UnaffectedThe requirements of this subsection are met
				with respect to an association health plan if, under the terms of the plan, no
				participating employer may provide health insurance coverage in the individual
				market for any employee not covered under the plan which is similar to the
				coverage contemporaneously provided to employees of the employer under the
				plan, if such exclusion of the employee from coverage under the plan is based
				on a health status-related factor with respect to the employee and such
				employee would, but for such exclusion on such basis, be eligible for coverage
				under the plan.
										(d)Prohibition of
				Discrimination Against Employers and Employees Eligible To
				ParticipateThe requirements of this subsection are met with
				respect to an association health plan if—
											(1)under the terms of
				the plan, all employers meeting the preceding requirements of this section are
				eligible to qualify as participating employers for all geographically available
				coverage options, unless, in the case of any such employer, participation or
				contribution requirements of the type referred to in section 2711 of the
				Public Health Service Act are not
				met;
											(2)upon request, any
				employer eligible to participate is furnished information regarding all
				coverage options available under the plan; and
											(3)the applicable
				requirements of sections 701, 702, and 703 are met with respect to the
				plan.
											805.Other
				requirements relating to plan documents, contribution rates, and benefit
				options
										(a)In
				GeneralThe requirements of this section are met with respect to
				an association health plan if the following requirements are met:
											(1)Contents of
				governing instrumentsThe instruments governing the plan include
				a written instrument, meeting the requirements of an instrument required under
				section 402(a)(1), which—
												(A)provides that the
				board of trustees serves as the named fiduciary required for plans under
				section 402(a)(1) and serves in the capacity of a plan administrator (referred
				to in section 3(16)(A));
												(B)provides that the
				sponsor of the plan is to serve as plan sponsor (referred to in section
				3(16)(B)); and
												(C)incorporates the
				requirements of section 806.
												(2)Contribution
				rates must be nondiscriminatory
												(A)The contribution
				rates for any participating small employer do not vary on the basis of any
				health status-related factor in relation to employees of such employer or their
				beneficiaries and do not vary on the basis of the type of business or industry
				in which such employer is engaged.
												(B)Nothing in this
				title or any other provision of law shall be construed to preclude an
				association health plan, or a health insurance issuer offering health insurance
				coverage in connection with an association health plan, from—
													(i)setting
				contribution rates based on the claims experience of the plan; or
													(ii)varying
				contribution rates for small employers in a State to the extent that such rates
				could vary using the same methodology employed in such State for regulating
				premium rates in the small group market with respect to health insurance
				coverage offered in connection with bona fide associations (within the meaning
				of section 2791(d)(3) of the Public Health
				Service Act),
													subject
				to the requirements of section 702(b) relating to contribution rates.(3)Floor for number
				of covered individuals with respect to certain plansIf any
				benefit option under the plan does not consist of health insurance coverage,
				the plan has as of the beginning of the plan year not fewer than 1,000
				participants and beneficiaries.
											(4)Marketing
				requirements
												(A)In
				generalIf a benefit option which consists of health insurance
				coverage is offered under the plan, State-licensed insurance agents shall be
				used to distribute to small employers coverage which does not consist of health
				insurance coverage in a manner comparable to the manner in which such agents
				are used to distribute health insurance coverage.
												(B)State-licensed
				insurance agentsFor purposes of subparagraph (A), the term
				State-licensed insurance agents means one or more agents who are
				licensed in a State and are subject to the laws of such State relating to
				licensure, qualification, testing, examination, and continuing education of
				persons authorized to offer, sell, or solicit health insurance coverage in such
				State.
												(5)Regulatory
				requirementsSuch other requirements as the applicable authority
				determines are necessary to carry out the purposes of this part, which shall be
				prescribed by the applicable authority by regulation.
											(b)Ability of
				Association Health Plans To Design Benefit OptionsSubject to
				section 514(d), nothing in this part or any provision of State law (as defined
				in section 514(c)(1)) shall be construed to preclude an association health
				plan, or a health insurance issuer offering health insurance coverage in
				connection with an association health plan, from exercising its sole discretion
				in selecting the specific items and services consisting of medical care to be
				included as benefits under such plan or coverage, except (subject to section
				514) in the case of (1) any law to the extent that it is not preempted under
				section 731(a)(1) with respect to matters governed by section 711, 712, or 713,
				or (2) any law of the State with which filing and approval of a policy type
				offered by the plan was initially obtained to the extent that such law
				prohibits an exclusion of a specific disease from such coverage.
										806.Maintenance of
				reserves and provisions for solvency for plans providing health benefits in
				addition to health insurance coverage
										(a)In
				GeneralThe requirements of this section are met with respect to
				an association health plan if—
											(1)the benefits under
				the plan consist solely of health insurance coverage; or
											(2)if the plan
				provides any additional benefit options which do not consist of health
				insurance coverage, the plan—
												(A)establishes and
				maintains reserves with respect to such additional benefit options, in amounts
				recommended by the qualified actuary, consisting of—
													(i)a
				reserve sufficient for unearned contributions;
													(ii)a
				reserve sufficient for benefit liabilities which have been incurred, which have
				not been satisfied, and for which risk of loss has not yet been transferred,
				and for expected administrative costs with respect to such benefit
				liabilities;
													(iii)a reserve
				sufficient for any other obligations of the plan; and
													(iv)a
				reserve sufficient for a margin of error and other fluctuations, taking into
				account the specific circumstances of the plan; and
													(B)establishes and
				maintains aggregate and specific excess/stop loss insurance and solvency
				indemnification, with respect to such additional benefit options for which risk
				of loss has not yet been transferred, as follows:
													(i)The plan shall
				secure aggregate excess/stop loss insurance for the plan with an attachment
				point which is not greater than 125 percent of expected gross annual claims.
				The applicable authority may by regulation provide for upward adjustments in
				the amount of such percentage in specified circumstances in which the plan
				specifically provides for and maintains reserves in excess of the amounts
				required under subparagraph (A).
													(ii)The plan shall
				secure specific excess/stop loss insurance for the plan with an attachment
				point which is at least equal to an amount recommended by the plan’s qualified
				actuary. The applicable authority may by regulation provide for adjustments in
				the amount of such insurance in specified circumstances in which the plan
				specifically provides for and maintains reserves in excess of the amounts
				required under subparagraph (A).
													(iii)The plan shall
				secure indemnification insurance for any claims which the plan is unable to
				satisfy by reason of a plan termination.
													Any
				person issuing to a plan insurance described in clause (i), (ii), or (iii) of
				subparagraph (B) shall notify the Secretary of any failure of premium payment
				meriting cancellation of the policy prior to undertaking such a cancellation.
				Any regulations prescribed by the applicable authority pursuant to clause (i)
				or (ii) of subparagraph (B) may allow for such adjustments in the required
				levels of excess/stop loss insurance as the qualified actuary may recommend,
				taking into account the specific circumstances of the plan.(b)Minimum Surplus
				in Addition to Claims ReservesIn the case of any association
				health plan described in subsection (a)(2), the requirements of this subsection
				are met if the plan establishes and maintains surplus in an amount at least
				equal to—
											(1)$500,000,
				or
											(2)such greater
				amount (but not greater than $2,000,000) as may be set forth in regulations
				prescribed by the applicable authority, considering the level of aggregate and
				specific excess/stop loss insurance provided with respect to such plan and
				other factors related to solvency risk, such as the plan’s projected levels of
				participation or claims, the nature of the plan’s liabilities, and the types of
				assets available to assure that such liabilities are met.
											(c)Additional
				RequirementsIn the case of any association health plan described
				in subsection (a)(2), the applicable authority may provide such additional
				requirements relating to reserves, excess/stop loss insurance, and
				indemnification insurance as the applicable authority considers appropriate.
				Such requirements may be provided by regulation with respect to any such plan
				or any class of such plans.
										(d)Adjustments for
				Excess/Stop Loss InsuranceThe applicable authority may provide
				for adjustments to the levels of reserves otherwise required under subsections
				(a) and (b) with respect to any plan or class of plans to take into account
				excess/stop loss insurance provided with respect to such plan or plans.
										(e)Alternative
				Means of ComplianceThe applicable authority may permit an
				association health plan described in subsection (a)(2) to substitute, for all
				or part of the requirements of this section (except subsection (a)(2)(B)(iii)),
				such security, guarantee, hold-harmless arrangement, or other financial
				arrangement as the applicable authority determines to be adequate to enable the
				plan to fully meet all its financial obligations on a timely basis and is
				otherwise no less protective of the interests of participants and beneficiaries
				than the requirements for which it is substituted. The applicable authority may
				take into account, for purposes of this subsection, evidence provided by the
				plan or sponsor which demonstrates an assumption of liability with respect to
				the plan. Such evidence may be in the form of a contract of indemnification,
				lien, bonding, insurance, letter of credit, recourse under applicable terms of
				the plan in the form of assessments of participating employers, security, or
				other financial arrangement.
										(f)Measures To
				Ensure Continued Payment of Benefits by Certain Plans in Distress
											(1)Payments by
				certain plans to association health plan fund
												(A)In
				generalIn the case of an association health plan described in
				subsection (a)(2), the requirements of this subsection are met if the plan
				makes payments into the Association Health Plan Fund under this subparagraph
				when they are due. Such payments shall consist of annual payments in the amount
				of $5,000, and, in addition to such annual payments, such supplemental payments
				as the Secretary may determine to be necessary under paragraph (2). Payments
				under this paragraph are payable to the Fund at the time determined by the
				Secretary. Initial payments are due in advance of certification under this
				part. Payments shall continue to accrue until a plan’s assets are distributed
				pursuant to a termination procedure.
												(B)Penalties for
				failure to make paymentsIf any payment is not made by a plan
				when it is due, a late payment charge of not more than 100 percent of the
				payment which was not timely paid shall be payable by the plan to the
				Fund.
												(C)Continued duty
				of the secretaryThe Secretary shall not cease to carry out the
				provisions of paragraph (2) on account of the failure of a plan to pay any
				payment when due.
												(2)Payments by
				secretary to continue excess/stop loss insurance coverage and indemnification
				insurance coverage for certain plansIn any case in which the
				applicable authority determines that there is, or that there is reason to
				believe that there will be: (A) a failure to take necessary corrective actions
				under section 809(a) with respect to an association health plan described in
				subsection (a)(2); or (B) a termination of such a plan under section 809(b) or
				810(b)(8) (and, if the applicable authority is not the Secretary, certifies
				such determination to the Secretary), the Secretary shall determine the amounts
				necessary to make payments to an insurer (designated by the Secretary) to
				maintain in force excess/stop loss insurance coverage or indemnification
				insurance coverage for such plan, if the Secretary determines that there is a
				reasonable expectation that, without such payments, claims would not be
				satisfied by reason of termination of such coverage. The Secretary shall, to
				the extent provided in advance in appropriation Acts, pay such amounts so
				determined to the insurer designated by the Secretary.
											(3)Association
				health plan fund
												(A)In
				generalThere is established on the books of the Treasury a fund
				to be known as the Association Health Plan Fund. The Fund shall
				be available for making payments pursuant to paragraph (2). The Fund shall be
				credited with payments received pursuant to paragraph (1)(A), penalties
				received pursuant to paragraph (1)(B); and earnings on investments of amounts
				of the Fund under subparagraph (B).
												(B)InvestmentWhenever
				the Secretary determines that the moneys of the fund are in excess of current
				needs, the Secretary may request the investment of such amounts as the
				Secretary determines advisable by the Secretary of the Treasury in obligations
				issued or guaranteed by the United States.
												(g)Excess/Stop Loss
				InsuranceFor purposes of this section—
											(1)Aggregate
				excess/stop loss insuranceThe term aggregate excess/stop
				loss insurance means, in connection with an association health plan, a
				contract—
												(A)under which an
				insurer (meeting such minimum standards as the applicable authority may
				prescribe by regulation) provides for payment to the plan with respect to
				aggregate claims under the plan in excess of an amount or amounts specified in
				such contract;
												(B)which is
				guaranteed renewable; and
												(C)which allows for
				payment of premiums by any third party on behalf of the insured plan.
												(2)Specific
				excess/stop loss insuranceThe term specific excess/stop
				loss insurance means, in connection with an association health plan, a
				contract—
												(A)under which an
				insurer (meeting such minimum standards as the applicable authority may
				prescribe by regulation) provides for payment to the plan with respect to
				claims under the plan in connection with a covered individual in excess of an
				amount or amounts specified in such contract in connection with such covered
				individual;
												(B)which is
				guaranteed renewable; and
												(C)which allows for
				payment of premiums by any third party on behalf of the insured plan.
												(h)Indemnification
				InsuranceFor purposes of this section, the term
				indemnification insurance means, in connection with an association
				health plan, a contract—
											(1)under which an
				insurer (meeting such minimum standards as the applicable authority may
				prescribe by regulation) provides for payment to the plan with respect to
				claims under the plan which the plan is unable to satisfy by reason of a
				termination pursuant to section 809(b) (relating to mandatory
				termination);
											(2)which is
				guaranteed renewable and noncancellable for any reason (except as the
				applicable authority may prescribe by regulation); and
											(3)which allows for
				payment of premiums by any third party on behalf of the insured plan.
											(i)ReservesFor
				purposes of this section, the term reserves means, in connection
				with an association health plan, plan assets which meet the fiduciary standards
				under part 4 and such additional requirements regarding liquidity as the
				applicable authority may prescribe by regulation.
										(j)Solvency
				Standards Working Group
											(1)In
				generalWithin 90 days after the date of the enactment of the
				Small Business Health Fairness Act of
				2011, the applicable authority shall establish a Solvency
				Standards Working Group. In prescribing the initial regulations under this
				section, the applicable authority shall take into account the recommendations
				of such Working Group.
											(2)MembershipThe
				Working Group shall consist of not more than 15 members appointed by the
				applicable authority. The applicable authority shall include among persons
				invited to membership on the Working Group at least one of each of the
				following:
												(A)a representative
				of the National Association of Insurance Commissioners;
												(B)a representative
				of the American Academy of Actuaries;
												(C)a representative
				of the State governments, or their interests;
												(D)a representative
				of existing self-insured arrangements, or their interests;
												(E)a representative
				of associations of the type referred to in section 801(b)(1), or their
				interests; and
												(F)a representative
				of multiemployer plans that are group health plans, or their interests.
												807.Requirements
				for application and related requirements
										(a)Filing
				FeeUnder the procedure prescribed pursuant to section 802(a), an
				association health plan shall pay to the applicable authority at the time of
				filing an application for certification under this part a filing fee in the
				amount of $5,000, which shall be available in the case of the Secretary, to the
				extent provided in appropriation Acts, for the sole purpose of administering
				the certification procedures applicable with respect to association health
				plans.
										(b)Information To
				Be Included in Application for CertificationAn application for
				certification under this part meets the requirements of this section only if it
				includes, in a manner and form which shall be prescribed by the applicable
				authority by regulation, at least the following information:
											(1)Identifying
				informationThe names and addresses of—
												(A)the sponsor;
				and
												(B)the members of the
				board of trustees of the plan.
												(2)States in which
				plan intends to do businessThe States in which participants and
				beneficiaries under the plan are to be located and the number of them expected
				to be located in each such State.
											(3)Bonding
				requirementsEvidence provided by the board of trustees that the
				bonding requirements of section 412 will be met as of the date of the
				application or (if later) commencement of operations.
											(4)Plan
				documentsA copy of the documents governing the plan (including
				any bylaws and trust agreements), the summary plan description, and other
				material describing the benefits that will be provided to participants and
				beneficiaries under the plan.
											(5)Agreements with
				service providersA copy of any agreements between the plan and
				contract administrators and other service providers.
											(6)Funding
				reportIn the case of association health plans providing benefits
				options in addition to health insurance coverage, a report setting forth
				information with respect to such additional benefit options determined as of a
				date within the 120-day period ending with the date of the application,
				including the following:
												(A)ReservesA
				statement, certified by the board of trustees of the plan, and a statement of
				actuarial opinion, signed by a qualified actuary, that all applicable
				requirements of section 806 are or will be met in accordance with regulations
				which the applicable authority shall prescribe.
												(B)Adequacy of
				contribution ratesA statement of actuarial opinion, signed by a
				qualified actuary, which sets forth a description of the extent to which
				contribution rates are adequate to provide for the payment of all obligations
				and the maintenance of required reserves under the plan for the 12-month period
				beginning with such date within such 120-day period, taking into account the
				expected coverage and experience of the plan. If the contribution rates are not
				fully adequate, the statement of actuarial opinion shall indicate the extent to
				which the rates are inadequate and the changes needed to ensure
				adequacy.
												(C)Current and
				projected value of assets and liabilitiesA statement of
				actuarial opinion signed by a qualified actuary, which sets forth the current
				value of the assets and liabilities accumulated under the plan and a projection
				of the assets, liabilities, income, and expenses of the plan for the 12-month
				period referred to in subparagraph (B). The income statement shall identify
				separately the plan’s administrative expenses and claims.
												(D)Costs of
				coverage to be charged and other expensesA statement of the
				costs of coverage to be charged, including an itemization of amounts for
				administration, reserves, and other expenses associated with the operation of
				the plan.
												(E)Other
				informationAny other information as may be determined by the
				applicable authority, by regulation, as necessary to carry out the purposes of
				this part.
												(c)Filing Notice of
				Certification With StatesA certification granted under this part
				to an association health plan shall not be effective unless written notice of
				such certification is filed with the applicable State authority of each State
				in which at least 25 percent of the participants and beneficiaries under the
				plan are located. For purposes of this subsection, an individual shall be
				considered to be located in the State in which a known address of such
				individual is located or in which such individual is employed.
										(d)Notice of
				Material ChangesIn the case of any association health plan
				certified under this part, descriptions of material changes in any information
				which was required to be submitted with the application for the certification
				under this part shall be filed in such form and manner as shall be prescribed
				by the applicable authority by regulation. The applicable authority may require
				by regulation prior notice of material changes with respect to specified
				matters which might serve as the basis for suspension or revocation of the
				certification.
										(e)Reporting
				Requirements for Certain Association Health PlansAn association
				health plan certified under this part which provides benefit options in
				addition to health insurance coverage for such plan year shall meet the
				requirements of section 103 by filing an annual report under such section which
				shall include information described in subsection (b)(6) with respect to the
				plan year and, notwithstanding section 104(a)(1)(A), shall be filed with the
				applicable authority not later than 90 days after the close of the plan year
				(or on such later date as may be prescribed by the applicable authority). The
				applicable authority may require by regulation such interim reports as it
				considers appropriate.
										(f)Engagement of
				Qualified ActuaryThe board of trustees of each association
				health plan which provides benefits options in addition to health insurance
				coverage and which is applying for certification under this part or is
				certified under this part shall engage, on behalf of all participants and
				beneficiaries, a qualified actuary who shall be responsible for the preparation
				of the materials comprising information necessary to be submitted by a
				qualified actuary under this part. The qualified actuary shall utilize such
				assumptions and techniques as are necessary to enable such actuary to form an
				opinion as to whether the contents of the matters reported under this
				part—
											(1)are in the
				aggregate reasonably related to the experience of the plan and to reasonable
				expectations; and
											(2)represent such
				actuary’s best estimate of anticipated experience under the plan.
											The
				opinion by the qualified actuary shall be made with respect to, and shall be
				made a part of, the annual report.808.Notice
				requirements for voluntary terminationExcept as provided in section 809(b), an
				association health plan which is or has been certified under this part may
				terminate (upon or at any time after cessation of accruals in benefit
				liabilities) only if the board of trustees, not less than 60 days before the
				proposed termination date—
										(1)provides to the
				participants and beneficiaries a written notice of intent to terminate stating
				that such termination is intended and the proposed termination date;
										(2)develops a plan
				for winding up the affairs of the plan in connection with such termination in a
				manner which will result in timely payment of all benefits for which the plan
				is obligated; and
										(3)submits such plan
				in writing to the applicable authority.
										Actions
				required under this section shall be taken in such form and manner as may be
				prescribed by the applicable authority by regulation.809.Corrective
				actions and mandatory termination
										(a)Actions To Avoid
				Depletion of ReservesAn association health plan which is
				certified under this part and which provides benefits other than health
				insurance coverage shall continue to meet the requirements of section 806,
				irrespective of whether such certification continues in effect. The board of
				trustees of such plan shall determine quarterly whether the requirements of
				section 806 are met. In any case in which the board determines that there is
				reason to believe that there is or will be a failure to meet such requirements,
				or the applicable authority makes such a determination and so notifies the
				board, the board shall immediately notify the qualified actuary engaged by the
				plan, and such actuary shall, not later than the end of the next following
				month, make such recommendations to the board for corrective action as the
				actuary determines necessary to ensure compliance with section 806. Not later
				than 30 days after receiving from the actuary recommendations for corrective
				actions, the board shall notify the applicable authority (in such form and
				manner as the applicable authority may prescribe by regulation) of such
				recommendations of the actuary for corrective action, together with a
				description of the actions (if any) that the board has taken or plans to take
				in response to such recommendations. The board shall thereafter report to the
				applicable authority, in such form and frequency as the applicable authority
				may specify to the board, regarding corrective action taken by the board until
				the requirements of section 806 are met.
										(b)Mandatory
				TerminationIn any case in which—
											(1)the applicable
				authority has been notified under subsection (a) (or by an issuer of
				excess/stop loss insurance or indemnity insurance pursuant to section 806(a))
				of a failure of an association health plan which is or has been certified under
				this part and is described in section 806(a)(2) to meet the requirements of
				section 806 and has not been notified by the board of trustees of the plan that
				corrective action has restored compliance with such requirements; and
											(2)the applicable
				authority determines that there is a reasonable expectation that the plan will
				continue to fail to meet the requirements of section 806,
											the board
				of trustees of the plan shall, at the direction of the applicable authority,
				terminate the plan and, in the course of the termination, take such actions as
				the applicable authority may require, including satisfying any claims referred
				to in section 806(a)(2)(B)(iii) and recovering for the plan any liability under
				subsection (a)(2)(B)(iii) or (e) of section 806, as necessary to ensure that
				the affairs of the plan will be, to the maximum extent possible, wound up in a
				manner which will result in timely provision of all benefits for which the plan
				is obligated.810.Trusteeship by
				the Secretary of insolvent association health plans providing health benefits
				in addition to health insurance coverage
										(a)Appointment of
				Secretary as Trustee for Insolvent PlansWhenever the Secretary
				determines that an association health plan which is or has been certified under
				this part and which is described in section 806(a)(2) will be unable to provide
				benefits when due or is otherwise in a financially hazardous condition, as
				shall be defined by the Secretary by regulation, the Secretary shall, upon
				notice to the plan, apply to the appropriate United States district court for
				appointment of the Secretary as trustee to administer the plan for the duration
				of the insolvency. The plan may appear as a party and other interested persons
				may intervene in the proceedings at the discretion of the court. The court
				shall appoint such Secretary trustee if the court determines that the
				trusteeship is necessary to protect the interests of the participants and
				beneficiaries or providers of medical care or to avoid any unreasonable
				deterioration of the financial condition of the plan. The trusteeship of such
				Secretary shall continue until the conditions described in the first sentence
				of this subsection are remedied or the plan is terminated.
										(b)Powers as
				TrusteeThe Secretary, upon appointment as trustee under
				subsection (a), shall have the power—
											(1)to do any act
				authorized by the plan, this title, or other applicable provisions of law to be
				done by the plan administrator or any trustee of the plan;
											(2)to require the
				transfer of all (or any part) of the assets and records of the plan to the
				Secretary as trustee;
											(3)to invest any
				assets of the plan which the Secretary holds in accordance with the provisions
				of the plan, regulations prescribed by the Secretary, and applicable provisions
				of law;
											(4)to require the
				sponsor, the plan administrator, any participating employer, and any employee
				organization representing plan participants to furnish any information with
				respect to the plan which the Secretary as trustee may reasonably need in order
				to administer the plan;
											(5)to collect for the
				plan any amounts due the plan and to recover reasonable expenses of the
				trusteeship;
											(6)to commence,
				prosecute, or defend on behalf of the plan any suit or proceeding involving the
				plan;
											(7)to issue, publish,
				or file such notices, statements, and reports as may be required by the
				Secretary by regulation or required by any order of the court;
											(8)to terminate the
				plan (or provide for its termination in accordance with section 809(b)) and
				liquidate the plan assets, to restore the plan to the responsibility of the
				sponsor, or to continue the trusteeship;
											(9)to provide for the
				enrollment of plan participants and beneficiaries under appropriate coverage
				options; and
											(10)to do such other
				acts as may be necessary to comply with this title or any order of the court
				and to protect the interests of plan participants and beneficiaries and
				providers of medical care.
											(c)Notice of
				AppointmentAs soon as practicable after the Secretary’s
				appointment as trustee, the Secretary shall give notice of such appointment
				to—
											(1)the sponsor and
				plan administrator;
											(2)each
				participant;
											(3)each participating
				employer; and
											(4)if applicable,
				each employee organization which, for purposes of collective bargaining,
				represents plan participants.
											(d)Additional
				DutiesExcept to the extent inconsistent with the provisions of
				this title, or as may be otherwise ordered by the court, the Secretary, upon
				appointment as trustee under this section, shall be subject to the same duties
				as those of a trustee under section 704 of title 11, United States Code, and
				shall have the duties of a fiduciary for purposes of this title.
										(e)Other
				ProceedingsAn application by the Secretary under this subsection
				may be filed notwithstanding the pendency in the same or any other court of any
				bankruptcy, mortgage foreclosure, or equity receivership proceeding, or any
				proceeding to reorganize, conserve, or liquidate such plan or its property, or
				any proceeding to enforce a lien against property of the plan.
										(f)Jurisdiction of
				Court
											(1)In
				generalUpon the filing of an application for the appointment as
				trustee or the issuance of a decree under this section, the court to which the
				application is made shall have exclusive jurisdiction of the plan involved and
				its property wherever located with the powers, to the extent consistent with
				the purposes of this section, of a court of the United States having
				jurisdiction over cases under chapter 11 of title 11, United States Code.
				Pending an adjudication under this section such court shall stay, and upon
				appointment by it of the Secretary as trustee, such court shall continue the
				stay of, any pending mortgage foreclosure, equity receivership, or other
				proceeding to reorganize, conserve, or liquidate the plan, the sponsor, or
				property of such plan or sponsor, and any other suit against any receiver,
				conservator, or trustee of the plan, the sponsor, or property of the plan or
				sponsor. Pending such adjudication and upon the appointment by it of the
				Secretary as trustee, the court may stay any proceeding to enforce a lien
				against property of the plan or the sponsor or any other suit against the plan
				or the sponsor.
											(2)VenueAn
				action under this section may be brought in the judicial district where the
				sponsor or the plan administrator resides or does business or where any asset
				of the plan is situated. A district court in which such action is brought may
				issue process with respect to such action in any other judicial
				district.
											(g)PersonnelIn
				accordance with regulations which shall be prescribed by the Secretary, the
				Secretary shall appoint, retain, and compensate accountants, actuaries, and
				other professional service personnel as may be necessary in connection with the
				Secretary’s service as trustee under this section.
										811.State
				assessment authority
										(a)In
				GeneralNotwithstanding section 514, a State may impose by law a
				contribution tax on an association health plan described in section 806(a)(2),
				if the plan commenced operations in such State after the date of the enactment
				of the Small Business Health Fairness Act of
				2011.
										(b)Contribution
				TaxFor purposes of this section, the term contribution
				tax imposed by a State on an association health plan means any tax
				imposed by such State if—
											(1)such tax is
				computed by applying a rate to the amount of premiums or contributions, with
				respect to individuals covered under the plan who are residents of such State,
				which are received by the plan from participating employers located in such
				State or from such individuals;
											(2)the rate of such
				tax does not exceed the rate of any tax imposed by such State on premiums or
				contributions received by insurers or health maintenance organizations for
				health insurance coverage offered in such State in connection with a group
				health plan;
											(3)such tax is
				otherwise nondiscriminatory; and
											(4)the amount of any
				such tax assessed on the plan is reduced by the amount of any tax or assessment
				otherwise imposed by the State on premiums, contributions, or both received by
				insurers or health maintenance organizations for health insurance coverage,
				aggregate excess/stop loss insurance (as defined in section 806(g)(1)),
				specific excess/stop loss insurance (as defined in section 806(g)(2)), other
				insurance related to the provision of medical care under the plan, or any
				combination thereof provided by such insurers or health maintenance
				organizations in such State in connection with such plan.
											812.Definitions and
				rules of construction
										(a)DefinitionsFor
				purposes of this part—
											(1)Group health
				planThe term group health plan has the meaning
				provided in section 733(a)(1) (after applying subsection (b) of this
				section).
											(2)Medical
				careThe term medical care has the meaning provided
				in section 733(a)(2).
											(3)Health insurance
				coverageThe term health insurance coverage has the
				meaning provided in section 733(b)(1).
											(4)Health insurance
				issuerThe term health insurance issuer has the
				meaning provided in section 733(b)(2).
											(5)Applicable
				authorityThe term applicable authority means the
				Secretary, except that, in connection with any exercise of the Secretary’s
				authority regarding which the Secretary is required under section 506(d) to
				consult with a State, such term means the Secretary, in consultation with such
				State.
											(6)Health
				status-related factorThe term health status-related
				factor has the meaning provided in section 733(d)(2).
											(7)Individual
				market
												(A)In
				generalThe term individual market means the market
				for health insurance coverage offered to individuals other than in connection
				with a group health plan.
												(B)Treatment of
				very small groups
													(i)In
				generalSubject to clause (ii), such term includes coverage
				offered in connection with a group health plan that has fewer than 2
				participants as current employees or participants described in section
				732(d)(3) on the first day of the plan year.
													(ii)State
				exceptionClause (i) shall not apply in the case of health
				insurance coverage offered in a State if such State regulates the coverage
				described in such clause in the same manner and to the same extent as coverage
				in the small group market (as defined in section 2791(e)(5) of the
				Public Health Service Act) is
				regulated by such State.
													(8)Participating
				employerThe term participating employer means, in
				connection with an association health plan, any employer, if any individual who
				is an employee of such employer, a partner in such employer, or a self-employed
				individual who is such employer (or any dependent, as defined under the terms
				of the plan, of such individual) is or was covered under such plan in
				connection with the status of such individual as such an employee, partner, or
				self-employed individual in relation to the plan.
											(9)Applicable state
				authorityThe term applicable State authority means,
				with respect to a health insurance issuer in a State, the State insurance
				commissioner or official or officials designated by the State to enforce the
				requirements of title XXVII of the Public Health
				Service Act for the State involved with respect to such
				issuer.
											(10)Qualified
				actuaryThe term qualified actuary means an
				individual who is a member of the American Academy of Actuaries.
											(11)Affiliated
				memberThe term affiliated member means, in
				connection with a sponsor—
												(A)a person who is
				otherwise eligible to be a member of the sponsor but who elects an affiliated
				status with the sponsor,
												(B)in the case of a
				sponsor with members which consist of associations, a person who is a member of
				any such association and elects an affiliated status with the sponsor,
				or
												(C)in the case of an
				association health plan in existence on the date of the enactment of the
				Small Business Health Fairness Act of
				2011, a person eligible to be a member of the sponsor or one of
				its member associations.
												(12)Large
				employerThe term large employer means, in
				connection with a group health plan with respect to a plan year, an employer
				who employed an average of at least 51 employees on business days during the
				preceding calendar year and who employs at least 2 employees on the first day
				of the plan year.
											(13)Small
				employerThe term small employer means, in
				connection with a group health plan with respect to a plan year, an employer
				who is not a large employer.
											(b)Rules of
				Construction
											(1)Employers and
				employeesFor purposes of determining whether a plan, fund, or
				program is an employee welfare benefit plan which is an association health
				plan, and for purposes of applying this title in connection with such plan,
				fund, or program so determined to be such an employee welfare benefit
				plan—
												(A)in the case of a
				partnership, the term employer (as defined in section 3(5))
				includes the partnership in relation to the partners, and the term
				employee (as defined in section 3(6)) includes any partner in
				relation to the partnership; and
												(B)in the case of a
				self-employed individual, the term employer (as defined in section
				3(5)) and the term employee (as defined in section 3(6)) shall
				include such individual.
												(2)Plans, funds,
				and programs treated as employee welfare benefit plansIn the
				case of any plan, fund, or program which was established or is maintained for
				the purpose of providing medical care (through the purchase of insurance or
				otherwise) for employees (or their dependents) covered thereunder and which
				demonstrates to the Secretary that all requirements for certification under
				this part would be met with respect to such plan, fund, or program if such
				plan, fund, or program were a group health plan, such plan, fund, or program
				shall be treated for purposes of this title as an employee welfare benefit plan
				on and after the date of such
				demonstration.
											.
						(b)Conforming
			 Amendments to Preemption Rules
							(1)Section 514(b)(6)
			 of such Act (29 U.S.C. 1144(b)(6)) is amended by adding at the end the
			 following new subparagraph:
								
									(E)The preceding subparagraphs of this
				paragraph do not apply with respect to any State law in the case of an
				association health plan which is certified under part
				8.
									.
							(2)Section 514 of
			 such Act (29 U.S.C. 1144) is amended—
								(A)in subsection
			 (b)(4), by striking Subsection (a) and inserting
			 Subsections (a) and (d);
								(B)in subsection
			 (b)(5), by striking subsection (a) in subparagraph (A) and
			 inserting subsection (a) of this section and subsections (a)(2)(B) and
			 (b) of section 805, and by striking subsection (a) in
			 subparagraph (B) and inserting subsection (a) of this section or
			 subsection (a)(2)(B) or (b) of section 805;
								(C)by redesignating
			 subsections (d) and (e) as subsections (e) and (f), respectively; and
								(D)by inserting after
			 subsection (c) the following new subsection:
									
										(d)(1)Except as provided in
				subsection (b)(4), the provisions of this title shall supersede any and all
				State laws insofar as they may now or hereafter preclude, or have the effect of
				precluding, a health insurance issuer from offering health insurance coverage
				in connection with an association health plan which is certified under part
				8.
											(2)Except as provided in paragraphs (4)
				and (5) of subsection (b) of this section—
												(A)In any case in which health insurance
				coverage of any policy type is offered under an association health plan
				certified under part 8 to a participating employer operating in such State, the
				provisions of this title shall supersede any and all laws of such State insofar
				as they may preclude a health insurance issuer from offering health insurance
				coverage of the same policy type to other employers operating in the State
				which are eligible for coverage under such association health plan, whether or
				not such other employers are participating employers in such plan.
												(B)In any case in which health insurance
				coverage of any policy type is offered in a State under an association health
				plan certified under part 8 and the filing, with the applicable State authority
				(as defined in section 812(a)(9)), of the policy form in connection with such
				policy type is approved by such State authority, the provisions of this title
				shall supersede any and all laws of any other State in which health insurance
				coverage of such type is offered, insofar as they may preclude, upon the filing
				in the same form and manner of such policy form with the applicable State
				authority in such other State, the approval of the filing in such other
				State.
												(3)Nothing in subsection (b)(6)(E) or
				the preceding provisions of this subsection shall be construed, with respect to
				health insurance issuers or health insurance coverage, to supersede or impair
				the law of any State—
												(A)providing solvency standards or
				similar standards regarding the adequacy of insurer capital, surplus, reserves,
				or contributions, or
												(B)relating to prompt payment of
				claims.
												(4)For additional provisions relating to
				association health plans, see subsections (a)(2)(B) and (b) of section
				805.
											(5)For purposes of this subsection, the
				term association health plan has the meaning provided in section
				801(a), and the terms health insurance coverage,
				participating employer, and health insurance issuer
				have the meanings provided such terms in section 812,
				respectively.
											.
								(3)Section
			 514(b)(6)(A) of such Act (29 U.S.C. 1144(b)(6)(A)) is amended—
								(A)in clause (i)(II),
			 by striking and at the end;
								(B)in clause (ii), by
			 inserting and which does not provide medical care (within the meaning of
			 section 733(a)(2)), after arrangement,, and by striking
			 title. and inserting title, and; and
								(C)by adding at the
			 end the following new clause:
									
										(iii)subject to subparagraph (E), in the
				case of any other employee welfare benefit plan which is a multiple employer
				welfare arrangement and which provides medical care (within the meaning of
				section 733(a)(2)), any law of any State which regulates insurance may
				apply.
										.
								(4)Section 514(e) of
			 such Act (as redesignated by paragraph (2)(C)) is amended—
								(A)by striking
			 Nothing and inserting (1) Except as provided in paragraph
			 (2), nothing; and
								(B)by adding at the
			 end the following new paragraph:
									
										(2)Nothing in any other provision of law
				enacted on or after the date of the enactment of the
				Small Business Health Fairness Act of
				2011 shall be construed to alter, amend, modify, invalidate,
				impair, or supersede any provision of this title, except by specific
				cross-reference to the affected
				section.
										.
								(c)Plan
			 SponsorSection 3(16)(B) of such Act (29 U.S.C. 102(16)(B)) is
			 amended by adding at the end the following new sentence: Such term also
			 includes a person serving as the sponsor of an association health plan under
			 part 8..
						(d)Disclosure of
			 Solvency Protections Related to Self-Insured and Fully Insured Options Under
			 Association Health PlansSection 102(b) of such Act (29 U.S.C.
			 102(b)) is amended by adding at the end the following: An association
			 health plan shall include in its summary plan description, in connection with
			 each benefit option, a description of the form of solvency or guarantee fund
			 protection secured pursuant to this Act or applicable State law, if
			 any..
						(e)Savings
			 ClauseSection 731(c) of such Act is amended by inserting
			 or part 8 after this part.
						(f)Report to the
			 Congress Regarding Certification of Self-Insured Association Health
			 PlansNot later than January 1, 2014, the Secretary of Labor
			 shall report to the Committee on Education and the Workforce of the House of
			 Representatives and the Committee on Health, Education, Labor, and Pensions of
			 the Senate the effect association health plans have had, if any, on reducing
			 the number of uninsured individuals.
						(g)Clerical
			 AmendmentThe table of contents in section 1 of the
			 Employee Retirement Income Security Act of
			 1974 is amended by inserting after the item relating to section 734
			 the following new items:
							
								
									Part 8—Rules Governing Association Health
				Plans
									801. Association health plans.
									802. Certification of association health
				plans.
									803. Requirements relating to sponsors and
				boards of trustees.
									804. Participation and coverage
				requirements.
									805. Other requirements relating to plan
				documents, contribution rates, and benefit options.
									806. Maintenance of reserves and
				provisions for solvency for plans providing health benefits in addition to
				health insurance coverage.
									807. Requirements for application and
				related requirements.
									808. Notice requirements for voluntary
				termination.
									809. Corrective actions and mandatory
				termination.
									810. Trusteeship by the Secretary of
				insolvent association health plans providing health benefits in addition to
				health insurance coverage.
									811. State assessment
				authority.
									812. Definitions and rules of
				construction.
								
								.
						622.Clarification
			 of treatment of single employer arrangementsSection 3(40)(B) of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1002(40)(B)) is amended—
						(1)in clause (i), by
			 inserting after control group, the following: except
			 that, in any case in which the benefit referred to in subparagraph (A) consists
			 of medical care (as defined in section 812(a)(2)), two or more trades or
			 businesses, whether or not incorporated, shall be deemed a single employer for
			 any plan year of such plan, or any fiscal year of such other arrangement, if
			 such trades or businesses are within the same control group during such year or
			 at any time during the preceding 1-year period,;
						(2)in clause (iii),
			 by striking (iii) the determination and inserting the
			 following:
							
								(iii)(I)in any case in which the
				benefit referred to in subparagraph (A) consists of medical care (as defined in
				section 812(a)(2)), the determination of whether a trade or business is under
				common control with another trade or business shall be
				determined under regulations of the Secretary applying principles consistent
				and coextensive with the principles applied in determining whether employees of
				two or more trades or businesses are treated as employed by a single employer
				under section 4001(b), except that, for purposes of this paragraph, an interest
				of greater than 25 percent may not be required as the minimum interest
				necessary for common control, or
									(II)in any other case, the
				determination
									;
						(3)by redesignating
			 clauses (iv) and (v) as clauses (v) and (vi), respectively; and
						(4)by inserting after
			 clause (iii) the following new clause:
							
								(iv)in any case in which the benefit
				referred to in subparagraph (A) consists of medical care (as defined in section
				812(a)(2)), in determining, after the application of clause (i), whether
				benefits are provided to employees of two or more employers, the arrangement
				shall be treated as having only one participating employer if, after the
				application of clause (i), the number of individuals who are employees and
				former employees of any one participating employer and who are covered under
				the arrangement is greater than 75 percent of the aggregate number of all
				individuals who are employees or former employees of participating employers
				and who are covered under the
				arrangement,
								.
						623.Enforcement
			 provisions relating to association health plans
						(a)Criminal
			 Penalties for Certain Willful MisrepresentationsSection 501 of
			 the Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1131) is amended—
							(1)by inserting
			 (a) after Sec. 501.; and
							(2)by adding at the
			 end the following new subsection:
								
									(b)Any person who
				willfully falsely represents, to any employee, any employee’s beneficiary, any
				employer, the Secretary, or any State, a plan or other arrangement established
				or maintained for the purpose of offering or providing any benefit described in
				section 3(1) to employees or their beneficiaries as—
										(1)being an
				association health plan which has been certified under part 8;
										(2)having been
				established or maintained under or pursuant to one or more collective
				bargaining agreements which are reached pursuant to collective bargaining
				described in section 8(d) of the National Labor Relations Act (29 U.S.C.
				158(d)) or paragraph fourth of section 2 of the Railway Labor Act (45 U.S.C.
				152, paragraph fourth) or which are reached pursuant to labor-management
				negotiations under similar provisions of State public employee relations laws;
				or
										(3)being a plan or
				arrangement described in section 3(40)(A)(i),
										shall,
				upon conviction, be imprisoned not more than 5 years, be fined under title 18,
				United States Code, or
				both..
							(b)Cease Activities
			 OrdersSection 502 of such Act (29 U.S.C. 1132) is amended by
			 adding at the end the following new subsection:
							
								(n)Association
				Health Plan Cease and Desist Orders
									(1)In
				generalSubject to paragraph (2), upon application by the
				Secretary showing the operation, promotion, or marketing of an association
				health plan (or similar arrangement providing benefits consisting of medical
				care (as defined in section 733(a)(2))) that—
										(A)is not certified
				under part 8, is subject under section 514(b)(6) to the insurance laws of any
				State in which the plan or arrangement offers or provides benefits, and is not
				licensed, registered, or otherwise approved under the insurance laws of such
				State; or
										(B)is an association
				health plan certified under part 8 and is not operating in accordance with the
				requirements under part 8 for such certification,
										a district
				court of the United States shall enter an order requiring that the plan or
				arrangement cease activities.(2)ExceptionParagraph
				(1) shall not apply in the case of an association health plan or other
				arrangement if the plan or arrangement shows that—
										(A)all benefits under
				it referred to in paragraph (1) consist of health insurance coverage;
				and
										(B)with respect to
				each State in which the plan or arrangement offers or provides benefits, the
				plan or arrangement is operating in accordance with applicable State laws that
				are not superseded under section 514.
										(3)Additional
				equitable reliefThe court may grant such additional equitable
				relief, including any relief available under this title, as it deems necessary
				to protect the interests of the public and of persons having claims for
				benefits against the
				plan.
									.
						(c)Responsibility
			 for Claims ProcedureSection 503 of such Act (29 U.S.C. 1133) is
			 amended by inserting (a) In general.— before In
			 accordance, and by adding at the end the following new
			 subsection:
							
								(b)Association
				Health PlansThe terms of each association health plan which is
				or has been certified under part 8 shall require the board of trustees or the
				named fiduciary (as applicable) to ensure that the requirements of this section
				are met in connection with claims filed under the
				plan.
								.
						624.Cooperation
			 between Federal and State authoritiesSection 506 of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1136) is amended by adding at the end the following
			 new subsection:
						
							(d)Consultation
				With States With Respect to Association Health Plans
								(1)Agreements with
				statesThe Secretary shall consult with the State recognized
				under paragraph (2) with respect to an association health plan regarding the
				exercise of—
									(A)the Secretary’s
				authority under sections 502 and 504 to enforce the requirements for
				certification under part 8; and
									(B)the Secretary’s
				authority to certify association health plans under part 8 in accordance with
				regulations of the Secretary applicable to certification under part 8.
									(2)Recognition of
				primary domicile stateIn carrying out paragraph (1), the
				Secretary shall ensure that only one State will be recognized, with respect to
				any particular association health plan, as the State with which consultation is
				required. In carrying out this paragraph—
									(A)in the case of a
				plan which provides health insurance coverage (as defined in section
				812(a)(3)), such State shall be the State with which filing and approval of a
				policy type offered by the plan was initially obtained, and
									(B)in any other case,
				the Secretary shall take into account the places of residence of the
				participants and beneficiaries under the plan and the State in which the trust
				is
				maintained.
									.
					625.Effective date
			 and transitional and other rules
						(a)Effective
			 DateThe amendments made by this chapter shall take effect 1 year
			 after the date of the enactment of this Act. The Secretary of Labor shall first
			 issue all regulations necessary to carry out the amendments made by this
			 chapter within 1 year after the date of the enactment of this Act.
						(b)Treatment of
			 Certain Existing Health Benefits Programs
							(1)In
			 generalIn any case in which, as of the date of the enactment of
			 this Act, an arrangement is maintained in a State for the purpose of providing
			 benefits consisting of medical care for the employees and beneficiaries of its
			 participating employers, at least 200 participating employers make
			 contributions to such arrangement, such arrangement has been in existence for
			 at least 10 years, and such arrangement is licensed under the laws of one or
			 more States to provide such benefits to its participating employers, upon the
			 filing with the applicable authority (as defined in section 812(a)(5) of the
			 Employee Retirement Income Security Act of
			 1974 (as amended by this chapter)) by the arrangement of an
			 application for certification of the arrangement under part 8 of subtitle B of
			 title I of such Act—
								(A)such arrangement
			 shall be deemed to be a group health plan for purposes of title I of such
			 Act;
								(B)the requirements
			 of sections 801(a) and 803(a) of the Employee
			 Retirement Income Security Act of 1974 shall be deemed met with
			 respect to such arrangement;
								(C)the requirements
			 of section 803(b) of such Act shall be deemed met, if the arrangement is
			 operated by a board of directors which—
									(i)is
			 elected by the participating employers, with each employer having one vote;
			 and
									(ii)has
			 complete fiscal control over the arrangement and which is responsible for all
			 operations of the arrangement;
									(D)the requirements
			 of section 804(a) of such Act shall be deemed met with respect to such
			 arrangement; and
								(E)the arrangement
			 may be certified by any applicable authority with respect to its operations in
			 any State only if it operates in such State on the date of
			 certification.
								The
			 provisions of this subsection shall cease to apply with respect to any such
			 arrangement at such time after the date of the enactment of this Act as the
			 applicable requirements of this subsection are not met with respect to such
			 arrangement.(2)DefinitionsFor
			 purposes of this subsection, the terms group health plan,
			 medical care, and participating employer shall have
			 the meanings provided in section 812 of the Employee Retirement Income Security Act of
			 1974, except that the reference in paragraph (7) of such section to
			 an association health plan shall be deemed a reference to an
			 arrangement referred to in this subsection.
							2Targeted Efforts
			 to Expand Access
					631.Extending
			 coverage of dependents
						(a)Employee
			 Retirement Income Security Act of 1974
							(1)In
			 generalPart 7 of subtitle B of title I of the Employee
			 Retirement Income Security Act of 1974 is amended by inserting after section
			 2714 the following new section:
								
									715.Extending
				coverage of dependents
										(a)In
				generalIn the case of a
				group health plan, or health insurance coverage offered in connection with a
				group health plan, that treats as a beneficiary under the plan an individual
				who is a dependent child of a participant or beneficiary under the plan, the
				plan or coverage shall continue to treat the individual as a dependent child
				without regard to the individual’s age through at least the end of the plan
				year in which the individual turns an age specified in the plan, but not less
				than 23 years of age.
										(b)ConstructionNothing
				in this section shall be construed as requiring a group health plan to provide
				benefits for dependent children as beneficiaries under the plan or to require a
				participant to elect coverage of dependent
				children.
										.
							(2)Clerical
			 amendmentThe table of contents of such Act is amended by
			 inserting after the item relating to section 714 the following new item:
								
									
										Sec. 715. Extending coverage of
				dependents.
									
									.
							(b)PHSATitle XXVII of the Public Health Service
			 Act is amended by inserting after section 2707 the following new
			 section:
							
								2708.Extending
				coverage of dependents
									(a)In
				generalIn the case of a
				group health plan, or health insurance coverage offered in connection with a
				group health plan, that treats as a beneficiary under the plan an individual
				who is a dependent child of a participant or beneficiary under the plan, the
				plan or coverage shall continue to treat the individual as a dependent child
				without regard to the individual’s age through at least the end of the plan
				year in which the individual turns an age specified in the plan, but not less
				than 23 years of age.
									(b)ConstructionNothing in this section shall be construed
				as requiring a group health plan to provide benefits for dependent children as
				beneficiaries under the plan or to require a participant to elect coverage of
				dependent
				children.
									.
						(c)IRC
							(1)In
			 generalSubchapter B of chapter 100 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new section:
								
									9814.Extending
				coverage of dependents
										(a)In
				generalIn the case of a
				group health plan that treats as a beneficiary under the plan an individual who
				is a dependent child of a participant or beneficiary under the plan, the plan
				shall continue to treat the individual as a dependent child without regard to
				the individual’s age through at least the end of the plan year in which the
				individual turns an age specified in the plan, but not less than 23 years of
				age.
										(b)ConstructionNothing in this section shall be construed
				as requiring a group health plan to provide coverage for dependent children as
				beneficiaries under the plan or to require a participant to elect coverage of
				dependent
				children.
										.
							(2)Clerical
			 amendmentThe table of sections in such subchapter is amended by
			 adding at the end the following new item:
								
									
										Sec. 9814. Extending coverage of
				dependents.
									
									.
							(d)Effective
			 dateThe amendments made by
			 this section shall apply to group health plans for plan years beginning more
			 than 3 months after the date of the enactment of this Act and shall apply to
			 individuals who are dependent children under a group health plan, or health
			 insurance coverage offered in connection with such a plan, on or after such
			 date.
						632.Allowing
			 auto-enrollment for employer sponsored coverage
						(a)In
			 generalNo State shall
			 establish a law that prevents an employer from instituting auto-enrollment for
			 coverage of a participant or beneficiary, including current employees, under a
			 group health plan, or health insurance coverage offered in connection with such
			 a plan, so long as the participant or beneficiary has the option of declining
			 such coverage.
						(b)Auto-Enrollment
							(1)Notice
			 requiredEmployers with auto-enrollment under a group health plan
			 or health insurance coverage shall provide annual notification, within a
			 reasonable period before the beginning of each plan year, to each employee
			 eligible to participate in the plan. The notice shall explain the employee
			 contribution to such plan and the employee’s right to decline coverage.
							(2)Treatment of
			 non-actionAfter a reasonable period of time after receipt of the
			 notice, if an employee fails to make an affirmative declaration declining
			 coverage, then such an employee may be enrolled in the group health plan or
			 health insurance coverage offered in connection with such a plan.”.
							(c)ConstructionNothing in this section shall be construed
			 to supersede State law which establishes, implements, or continues in effect
			 any standard or requirement relating to employers in connection with payroll or
			 the sponsoring of employer sponsored health insurance coverage except to the
			 extent that such standard or requirement prevents an employer from instituting
			 the auto-enrollment described in subsection (a).
						VIIStopping
			 Medicare, Waste, Fraud, and Abuse and Increasing Penalties for Abusers
			701.Increased civil
			 money penalties and criminal fines for Medicare fraud and abuse
				(a)Increased Civil
			 Money PenaltiesSection 1128A of the Social Security Act (42
			 U.S.C. 1320a–7a) is amended—
					(1)in subsection (a),
			 in the matter following paragraph (10)—
						(A)by striking
			 $10,000 each place it appears and inserting
			 $20,000;
						(B)by striking
			 $15,000 and inserting $30,000; and
						(C)by striking $50,000 each
			 place it appears and inserting $100,000; and
						(2)in subsection
			 (b)—
						(A)in paragraph (1),
			 in the flush matter following subparagraph (B), by striking
			 $2,000 and inserting $4,000;
						(B)in paragraph (2),
			 by striking $2,000 and inserting $4,000;
			 and
						(C)in paragraph
			 (3)(A)(i), by striking $5,000 and inserting
			 $10,000.
						(b)Increased
			 Criminal FinesSection 1128B of the Social Security Act (42
			 U.S.C. 1320a–7b) is amended—
					(1)in subsection (a),
			 in the flush matter following paragraph (6)—
						(A)by striking
			 $25,000 and inserting $100,000; and
						(B)by striking
			 $10,000 and inserting $20,000;
						(2)in subsection
			 (b)—
						(A)in paragraph (1),
			 in the flush matter following subparagraph (B), by striking
			 $25,000 and inserting $100,000; and
						(B)in paragraph (2),
			 in the flush matter following subparagraph (B), by striking
			 $25,000 and inserting $100,000;
						(3)in subsection (c),
			 by striking $25,000 and inserting
			 $100,000;
					(4)in subsection (d),
			 in the second flush matter following subparagraph (B), by striking
			 $25,000 and inserting $100,000; and
					(5)in subsection (e),
			 by striking $2,000 and inserting $4,000.
					(c)Effective
			 DateThe amendments made by this section shall apply to civil
			 money penalties and fines imposed for actions taken on or after the date of
			 enactment of this Act.
				702.Increased
			 sentences for felonies involving Medicare fraud and abuse
				(a)False Statements
			 and RepresentationsSection 1128B(a) of the Social Security Act
			 (42 U.S.C. 1320a–7b(a)) is amended, in clause (i) of the flush matter following
			 paragraph (6), by striking not more than five years and
			 inserting not more than 10 years.
				(b)Anti-KickbackSection
			 1128B(b) of the Social Security Act (42 U.S.C. 1320a–7b(b)) is amended—
					(1)in paragraph (1),
			 in the flush matter following subparagraph (B), by striking not more
			 than five years and inserting not more than 10 years;
			 and
					(2)in paragraph (2),
			 in the flush matter following subparagraph (B), by striking not more
			 than five years and inserting not more than 10
			 years.
					(c)False Statement
			 or Representation With Respect to Conditions or Operations of
			 FacilitiesSection 1128B(c) of the Social Security Act (42 U.S.C.
			 1320a–7b(c)) is amended by striking not more than five years and
			 inserting not more than 10 years.
				(d)Excess
			 ChargesSection 1128B(d) of the Social Security Act (42 U.S.C.
			 1320a–7b(d)) is amended, in the second flush matter following subparagraph (B),
			 by striking not more than five years and inserting not
			 more than 10 years.
				(e)Effective
			 DateThe amendments made by this section shall apply to criminal
			 penalties imposed for actions taken on or after the date of enactment of this
			 Act.
				703.Other DME
			 supplier anti-fraud and abuse provisions
				(a)Mandatory
			 periodic site inspections for DME suppliersThe Secretary of
			 Health and Human Services shall require, as a condition for participation of
			 suppliers of durable medical equipment under part B of title XVIII of the
			 Social Security Act—
					(1)a
			 site inspection to be conducted for each such supplier that has not previously
			 participated under such part within 6 months of the date of its initial
			 participation under such part; and
					(2)a
			 site inspection at least every 2 years to be conducted for each such supplier
			 that has previously participated under such part.
					(b)Post-Payment
			 reviewThe Secretary also
			 shall provide conduct post-payment reviews of claims for items and services
			 furnished under such part by durable medical equipment suppliers that begin
			 participation under such part after the date of the enactment of this Act. Such
			 reviews shall be conducted not less often than after the first 6, 12, and 18
			 months of such participation.
				(c)Availability of
			 fundsFunds in the Health Care Fraud and Abuse Control Account
			 under section 1817(k) of the Social Security Act (42 U.S.C. 1395i(k)) shall be
			 available for the conduct of site inspections and post-payment review required
			 under this section.
				(d)Treatment of
			 skilled nursing facilitiesIn this section, a skilled nursing
			 facility shall not be treated as a supplier of durable medical equipment with
			 respect to any individual who is a resident of such facility.
				704.Retention of
			 certain fraud and abuse provisionsSection 101 shall not apply to the
			 provisions (including amendments made by) title VI of Public Law 111–148, other
			 than subtitles D, H, and I of such title, and provisions of Public Law 111–152
			 insofar as they relative to such provisions.
			705.Ensuring timely
			 enforcement of Medicare secondary payer requirements in liability
			 casesThe Secretary of the
			 Health and Human Services, acting through the Administrator of the Centers for
			 Medicare & Medicaid Services, shall affirmatively establish, for initial
			 implementation not later than 90 days after the date of the enactment of this
			 Act, a plan to require applicable plans (as defined in subparagraph (F) of
			 section 1862(b)(8) of the Social Security Act (42 U.S.C. 1395y(b)(8)), as added
			 by section 111(a) of the Medicare, Medicaid, and SCHIP Extension Act of 2007
			 (Public Law 110–173)), to meet the determination and submission requirements
			 under subparagraph (A) of such section 1862(b)(8).
			
